--------------------------------------------------------------------------------

Exhibit 10.39

 
SHIPBUILDING CONTRACT


NO. 13YF-NB-51


FOR


CONSTRUCTION OF ONE 64,000 DWT BULK CARRIER


(HULL NO.BC64K-BT02)
 
BETWEEN


Baltic Trading Limited or its guaranteed nominee

 
as BUYER
 
and
 
Yangfan Group Co,. Ltd.


as SELLER
 
DATE: 13th November, 2013

--------------------------------------------------------------------------------

CONTENTS
 
PREAMBLE
1
DEFINITION
2
ARTICLE I   DESCRIPTION AND CLASS
5
1. DESCRIPTION:
5
2. CLASS AND RULES
5
3. PRINCIPAL PARTICULARS AND DIMENSIONS OF THE VESSEL
6
4. GUARANTEED SPEED
6
5. GUARANTEED FUEL CONSUMPTION
6
6. GUARANTEED DEADWEIGHT
7
7. SUBCONTRACTING:
7
8. REGISTRATION:
7
9. SPARE PARTS
7
10. MAKER’S LIST
8
ARTICLE II   ORIGINAL CONTRACT PRICE, CONTRACT PRICE & TERMS OF PAYMENT
9
1. ORIGINAL CONTRACT PRICE, CONTRACT PRICE
9
2. CURRENCY:
9
3. TERMS OF PAYMENT
9
4. METHOD OF PAYMENT
11
5. PREPAYMENT:
12
6. SECURITY FOR PAYMENT OF INSTALMENTS BEFORE DELIVERY
12
ARTICLE III   ADJUSTMENT OF THE ORIGINAL CONTRACT PRICE
13
1. DELIVERY
13
2. INSUFFICIENT SPEED
14
3. FUEL CONSUMPTION
14
4. DEADWEIGHT
15
5. BANKRUPTCY AND OTHER CIRCUMSTANCES
15
6. EFFECT OF RESCISSION
16
ARTICLE IV SUPERVISION AND INSPECTION
17
1. APPOINTMENT OF THE SUPERVISOR
17
2. PLANS AND DRAWINGS
17
3. SUPERVISION AND INSPECTION BY THE SUPERVISOR
18
5. SALARIES AND EXPENSES
18
6. REPORT OF PROGRESS
18
ARTICLE V MODIFICATIONS, CHANGES AND EXTRAS
20
1. HOW EFFECTED
20
2. CHANGES IN RULES AND REGULATIONS, ETC.
20
3. SUBSTITUTION OF MATERIALS AND/OR EQUIPMENT
21
4. BUYER'S SUPPLIED ITEMS
22
ARTICLE VI TRIALS
23
1. NOTICE
23
2. HOW CONDUCTED
23
3. TRIAL LOAD DRAFT
24
4. METHOD OF ACCEPTANCE OR REJECTION
24
5. DISPOSITION OF SURPLUS CONSUMABLE STORES
25
6. EFFECT OF ACCEPTANCE
25
ARTICLE VII DELIVERY
27
1. TIME AND PLACE
27
2. WHEN AND HOW EFFECTED
27
3. DOCUMENTS TO BE DELIVERED TO THE BUYER
27

 
Date: 13th November, 2013
I

--------------------------------------------------------------------------------

4. TITLE AND RISK
29
5. REMOVAL OF VESSEL
29
6. TENDER OF THE VESSEL
29
ARTICLE VIII  DELAYS & EXTENSION OF TIME FOR DELIVERY
30
1. CAUSE OF DELAY
30
2. NOTICE OF DELAY
30
3. RIGHT TO CANCEL FOR EXCESSIVE DELAY
31
4. DEFINITION OF PERMISSIBLE DELAY
31
ARTICLE IX   WARRANTY OF QUALITY
32
1. GUARANTEE OF MATERIAL AND WORKMANSHIP
32
2. NOTICE OF DEFECTS
32
3. REMEDY OF DEFECTS
32
4. EXTENT OF THE SELLER'S LIABILITY
33
ARTICLE X   CANCELLATION, REJECTION AND RESCISSION BY THE BUYER
35
ARTICLE XI BUYER'S DEFAULT
36
1. DEFINITION OF DEFAULT
36
2. NOTICE OF DEFAULT
36
3. INTEREST AND CHARGE
36
4. DEFAULT BEFORE DELIVERY OF THE VESSEL
37
5. SALE OF THE VESSEL
37
ARTICLE XII INSURANCE
39
1. EXTENT OF INSURANCE COVERAGE
39
2. APPLICATION OF RECOVERED AMOUNT
39
3. TERMINATION OF THE SELLER'S OBLIGATION TO INSURE
40
ARTICLE XIII   DISPUTES AND ARBITRATION
41
1. PROCEEDINGS
41
2. ALTERNATIVE ARBITRATION BY AGREEMENT
41
3. NOTICE OF AWARD
42
4. EXPENSES
42
5. AWARD OF ARBITRATION
42
6. ENTRY IN COURT
42
7. ALTERATION OF DELIVERY TIME
42
ARTICLE XIV   RIGHT OF ASSIGNMENT
43
ARTICLE XV   TAXES AND DUTIES
44
1. TAXES AND DUTIES INCURRED IN CHINA
44
2. TAXES AND DUTIES INCURRED OUTSIDE CHINA
44
ARTICLE XVI   PATENTS, TRADEMARKS AND COPYRIGHTS
45
ARTICLE XVII   NOTICE
46
ARTICLE XVIII EFFECTIVE DATE OF CONTRACT
47
ARTICLE XIX   INTERPRETATION AND MISCELLANEOUS PROVISIONS
48
1. LAW APPLICABLE
48
2. DISCREPANCIES
48
EXHIBIT  “A”
50
EXHIBIT  “B”
53
EXHIBIT  “C”
 

 
Date: 13th November, 2013
II

--------------------------------------------------------------------------------

SHIPBUILDING CONTRACT
 NO. 13YF-NB-51


FOR


CONSTRUCTION OF ONE 64,000 DWT BULK CARRIER


(HULL NO.BC64K-BT02)


 
PREAMBLE


This CONTRACT, entered into this 13st November, 2013 by and between Baltic
Trading Limited or its guaranteed nominee organized and existing under the laws
of Marshal Islands, having its principal office at 299 Park Avenue 12th floor
New York, NY USA 10171 (hereinafter called the “BUYER”) on one part; and Yangfan
Group Co., Ltd. a corporation organized and existing under the Laws of the
People’s Republic of China, having its registered office at 169 Lujiazhi Road,
Shenjiamen, Putuo, Zhoushan City, Zhejiang province People’s Republic of China
(hereinafter called the “SELLER”) on the other part.
 
WITNESSETH


In consideration of the mutual covenants contained herein, the SELLER agrees to
design, build, launch and equip, as well as complete, sell and deliver at the
SELLER’s SHIPYARD to the BUYER after completion and successful trials one (1)
64,000 dwt bulk carrier as more fully described in ARTICLE I hereof, to be
registered under the flag of Marshall Islands (or Liberia) or other flag of
convenience, and the BUYER agrees to purchase and take delivery of the aforesaid
VESSEL from the SELLER and to pay for the same in accordance with the terms and
conditions hereinafter set forth.
 
Date: 13th November, 2013
1/60

--------------------------------------------------------------------------------

DEFINITION
 
Unless the context of this Contract stipulates otherwise, following words in
this Contract shall have the meaning set out herein below:



“banking days” days when the banks involved in the Contract are open for
business




“business day” a day when work is normally performed in People’s Republic of
China and the state of New York;




“BUYER” the company referred to as “BUYER” in the Preamble inclusive of its
nominee




“BUYER’s Supply” any item, equipment, stores or service, which shall be supplied
and/or paid for by the BUYER in accordance with ARTICLE V Paragraph 4;




“Classification Society” or “Class” the classification society referred to

in ARTICLE I Paragraph 2;



“construction” the designing, building, testing, commissioning, launching and
equipping of the VESSEL, unless the context otherwise requires;




“Contract” this Shipbuilding Contract with its Appendices and Exhibits, any
amendments thereto




“Contract Delivery Date” the date set out in ARTICLE VII Paragraph 1;




“Contract Price” the Original Contract Price, after adjustment in accordance
with the terms of this Contract;




“Date of Contract” the date specified in the Preamble;




“day” or “days” mean “calendar day” or “calendar days”;

 
Date: 13th November, 2013

2/60

--------------------------------------------------------------------------------

"deadweight" has the meaning set out in the Specifications;




“delivery” the delivery of the VESSEL from the SELLER to the BUYER in accordance
with ARTICLE VII;




“drawings” the plans and drawings listed in the Specifications and any amendment
thereto as well as plans and drawings referred to the ARTICLE IV paragraph 2;




“Effective Date” the date determined in accordance with the provisions set out
in ARTICLE XVIII;




“flag state” the state referred to in WITNESSETH, to which the VESSEL to be
registered;




“Force Majeure” any of the events set out in and subject to ARTICLE VIII
Paragraph 1;




“Force Majeure delay” a delay caused by Force Majeure, which, subject to the
provisions of ARTICLE VIII, constitutes Permissible Delay;




“guarantee period” a period of 12 months from the delivery of the VESSEL as set
out in ARTICLE IX;




“Makers List” Final Maker of Major Machinery & Equipment for 64,000 DWT Bulk
Carrier, which shall be included in the Specifications;




“Original Contract Price” the price stipulated in ARTICLE II;




“permissible delay” shall mean Force Majeure delay to the extent it causes
unavoidable and unforeseeable actual delay in delivery of the VESSEL and all
other delay which, according to the terms of the

 
Date: 13th November, 2013
3/60

--------------------------------------------------------------------------------

Contract, permits an adjustment of the Contract Delivery Date and is to be
distinguished from unauthorised delay on account of which the SELLER shall be
liable in accordance with ARTICLE III Paragraph 1;

 

“regulatory bodies” the relevant authorities imposing rules and regulations with
which the construction and delivery of the VESSEL must comply, which
shallinclude the authorities of the Flag State together with other authorities
set out in the Specifications, as the case may be;




“SELLER” the company referred to as “SELLER” in the Preamble;

 

“SELLER’s bank”
The Export-Import Bank of China or Bank of China.




“SELLER’S SHIPYARD”
Namely as East coast Shipyard, and/or Dashenzhou Shipyard, and/or Zhoushan
Shipyard in Zhoushan city.




“Specifications” the specifications referred to in ARTICLE I Paragraph 1 and any
amendment thereto;




“subcontractor” any person (not being a servant or employee of the SELLER) or
company, with whom or with which the SELLER has entered into a contract for the
design, construction, manufacture or supply of any item, equipment, work or
service for the VESSEL;

 

“VESSEL”
the VESSEL described in ARTICLE I.

 
“Hull No.”
Hull number shall be BC64K-BT02.

 
Date: 13th November, 2013   
4/60

--------------------------------------------------------------------------------

ARTICLE I   DESCRIPTION AND CLASS
 
1. DESCRIPTION:


The Vessel is a 64,000dwt Bulk Carrier, at designed draft moulded of 11.30
meters (hereinafter called the "Vessel") of the class described below. The
Vessel shall have the SELLER’s Hull No. BC64K-BT02 and shall be constructed,
equipped and completed in accordance with the following "Specifications":
 
(1) Technical Specifications (Drawing No. SC4622(YF)-010-02SM)
(2) General Arrangement Plan (Drawing No. SC4622(YF)-100-04)
(3) Midship Section (Drawing No. SC4622(YF)-110-04)
(4) Maker’s List (Final Maker of Major Machinery & Equipment for 64,000 DWT Bulk
Carrier)


attached hereto and signed by each of the parties to this Contract (hereinafter
collectively called the “Specifications”), making an integral part hereof.


All of the works envisaged by this CONTRACT shall be undertaken by the SELLER in
a good, sound and workmanlike manner in accordance with first class shipbuilding
standards and practices in the People’s Republic of China for bulk carriers.


It is expressly agreed and understood that the SELLER shall be solely
responsible for all aspects of the design of the VESSEL.

 
2. CLASS AND RULES


The VESSEL, including its machinery and equipment, shall be constructed in
accordance with the rules and regulations of LR (hereinafter called the
"Classification Society") and shall be distinguished in the record in the
following class notation:


LR  o 100A1 Bulk Carrier, CSR, BC-A, Holds No.2&4 may be empty, ESP, LI,
ShipRight(CM,ACS(B)), *IWS, GRAB[20],
       o     LMC, UMS, with the descriptive notes "Pt.HT, ShipRight BWMP(T),
ShipRight(SCM)"


The VESSEL to be built under special survey of and in compliance with the rules
and regulations of the Classification Society, including the edition and
amendments thereto, being in force and up-to-dated as of the date of the
Contract signing including rules and regulations published and officially
declared and ratified by regulatory bodies specified in the Specification, at
the date of the Contract signing, which shall be compulsorily brought into force
before the delivery date.


The SELLER shall arrange with the Classification Society to assign a
representative or representatives (hereinafter called the "Classification
Surveyor") to the SELLER's
 
Date: 13th November, 2013
5/60

--------------------------------------------------------------------------------

Shipyard for supervision of the construction of the VESSEL and will advise in
advance the BUYER about the aforementioned arrangement.


All fees and charges related to classification and compliance with the above
specified classification rules and other rules and/or regulations valid as
specified above, as well as royalties, if any, payable on account of the
construction of the VESSEL shall be for the account of the SELLER, except as
 otherwise provided and agreed herein.


The plans, materials and workmanship entering into the construction of the
VESSEL shall at all times be subject to inspections and tests in accordance with
the rules and regulations of the Classification Society as well as in line with
the Specifications.


Decisions of the Classification Society as to compliance or non-compliance with
Classification rules and regulations referred to in the Specifications shall be
final and binding upon the parties hereto.


The VESSEL shall also comply with the rules, regulations, requirements and
circulars of all other regulatory bodies listed in the Specifications,
including, without limitation, the maritime regulatory authorities of Marshall
Islands (or Liberia).
 
3. PRINCIPAL PARTICULARS AND DIMENSIONS OF THE VESSEL



(a) Hull

The main dimensions of the Vessel shall be

 
Length overall                                                     abt.
199.99 m

 
Length between perpendiculars 
194.50 m

 
Breadth (moulded) 
32.26 m

 
Depth (moulded)  
18.50 m

 
Draft (designed) 
11.30 m

 
Draft (scantling)   
13.30 m




(b) Propelling Machinery

The Vessel will be propelled by a diesel engine, of the following types
manufactured under license of MAN B&W 5S60ME-C8.2 (Tier II).
 
4. GUARANTEED SPEED


The service speed of the vessel not less than 13.80 knots at scantling draft of
13.3m and at 5950 kW(CSR of main engine  with 15% sea margin) and clean bottom
on calm (no wind no wave), deep open sea.


5. GUARANTEED FUEL CONSUMPTION


The fuel oil consumption of main engine not to exceed 26.3t/day based on service
speed of 14.4 knots at engine power of 6842.5kW, ISO ambient condition and
diesel fuel oil of
 
Date: 13th November, 2013
6/60

--------------------------------------------------------------------------------

lower calorific value of 42707kj/kg (hereinafter called the “Guaranteed Fuel
Consumption”). NOx emission to comply with the latest IMO regulations.


6. GUARANTEED DEADWEIGHT


The SELLER guarantees that the Vessel, when completed and ready for sea, shall
be capable of carrying the deadweight tonnage of not less than 63,800 metric
tons on the scantling draft of 13.30 m in sea water of 1.025 specific gravity,
calculated in accordance with the Technical Specifications (hereinafter called
the “Guaranteed Deadweight”).


The actual deadweight of the Vessel expressed in metric tons shall be based on
calculations made by the SELLER and checked by the Buyer, and all measurements
necessary for such calculations shall be performed in the presence of the
Supervisors, Classification Society representatives and in accordance with the
Technical Specifications, and thereafter a certificate of deadweight shall be
issued by the SELLER. The cost, if any, shall be for the account of the SELLER.


Should there be any dispute between the SELLER and the Buyer in such calculation
and/ or measurements, the decision of the Classification Society shall be final.


7. SUBCONTRACTING:


The SELLER may, at its sole discretion and responsibility, provided that the
BUYER should have been given prior notice of the relevant subcontractors and
suppliers and have the right to review and to object, subcontract any portion of
the construction work of the VESSEL to experienced subcontractors, but delivery
and final assembly into the VESSEL of any such work subcontracted shall be at
the SELLER's Shipyard and SELLER`s responsibility and risk.


8. REGISTRATION:


The Vessel shall fly the flag of Marshall Islands (or Liberia) and shall be
registered by the BUYER at its own cost and expense at the time of delivery and
acceptance of the Vessel hereunder. The BUYER shall apply to the flag
authorities for exemption for the variation items based on Hong Kong flag, which
variation items had been provided by the SELLER to the BUYER.


9. SPARE PARTS


The SELLER shall furnish on board the VESSEL at the time of delivery, spare
parts and maintenance tools of the type, and in at least the specified
quantities, recommended by the makers of the machinery and equipment to which
they relate and required by the
 
Date: 13th November, 2013
7/60

--------------------------------------------------------------------------------

Classification Society or any of the regulatory authorities. The cost of these
parts and maintenance tools is included in the Original Contract Price.


10. MAKER’S LIST


The parties agree that the Maker(s) selected for this Vessel shall be as listed
in the maker’s list, except if the Maker(s) is not able to meet the delivery
schedule or not available in the market. In such case, the SELLER shall be
entitled to select alternative makers with prior consent of the Buyer, which
consent shall not be unreasonably withheld.
 
Date: 13th November, 2013
8/60

--------------------------------------------------------------------------------

ARTICLE II   ORIGINAL CONTRACT PRICE, CONTRACT PRICE & TERMS OF PAYMENT


1. ORIGINAL CONTRACT PRICE, CONTRACT PRICE


The contract price of the VESSEL payable by the BUYER under this Contract is
United States Dollars Twenty Eight Million Only (USD28,000,000.00 only), the
price includes fees, costs and brokerage, other than the BUYER's Supplies as
provided in ARTICLE V hereof and other specified expenses herein, (hereinafter
referred to as the “Original Contract Price”), and shall be subject to upward or
downward adjustment, if any, only as hereinafter set forth in this Contract.
Such Original Contract Price together with all adjustment under the Contract, if
any, shall be deemed to be the Contract Price. Remitting bank’s charges for
transfer of funds to the SELLER in respect of payments under this ARTICLE II
shall be for the account of the BUYER.


2. CURRENCY:


Any and all payments by the BUYER to the SELLER under this Contract shall be
made in United States Dollars.


3. TERMS OF PAYMENT


The following installments of the Contract Price shall be paid by the Buyer to
the SELLER:



(a) 1st  Instalment:



The sum of United States Dollars Two Million Eight Hundred Thousand Only
(USD2,800,000.00 only), representing ten percent (10%) of the Original Contract
Price, which shall be paid as following steps:


a-a) Deposit:


The sum of United States Dollars Five Hundred Thousand (USD500,000 only), as a
part of the 1st instalment, to be paid within three(3) banking days of contract
signing and upon issuance of a Corporation Guarantee by the SELLER in the form
annexed hereto as Exhibit "A".


Should the SELLER fail to effect the contract by the 3rd January, 2014, the
total amount deposited will be released back to the BUYER within three (3)
banking days.


a-b)
balance of the 1st instalment

 
Date: 13th November, 2013

9/60

--------------------------------------------------------------------------------

The sum of United States Dollars Two Million Three Hundred Thousand Only
(USD2,300,000.00 only), representing ten percent (10%) of the Original Contract
Price less the deposit amount, shall become due and payable after the
effectiveness of the Contract and be paid by the BUYER within five (5) banking
days after receipt by the BUYER of the SWIFT copy of Refund Guarantee for 1st,
2nd, and 3rd instalments in the form annexed hereto as Exhibit "B" issued by
SELLER’s bank but not before 3 January 2014.


Meanwhile, the BUYER shall deliver to the SELLER the Corporate Payment Guarantee
in a form annexed hereto as Exhibit “C” for the 2nd and 3rd Instalment issued by
the BUYER acceptable to the SELLER’s bank in accordance with Paragraph 6 of this
Article.


(b)
2nd Instalment:



The sum of United States Dollars Two Million Eight Hundred Thousand Only
(USD2,800,000.00 only), representing ten percent (10%) of the Original Contract
Price, shall become due and payable after the cutting of the first steel plate
of the VESSEL, but not earlier than ten (10) months before the Contract Delivery
Date. Payment shall be made by the BUYER within Five (5) banking days after the
receipt by the BUYER of the original of the invoice issued by the SELLER for the
amount of the instalment and of the original certificate signed by the
Classification Society attesting that the first steel plate in respect of the
VESSEL has been cut;


(c)
3rd Instalment:



The sum of United States Dollars Two Million Eight Hundred Thousand Only
(USD2,800,000.00 only), representing ten percent (10%) of the Original Contract
Price, shall become due and payable after the keel of the VESSEL is laid in the
SELLER's Shipyard, but not earlier than six (6) months before the Contract
Delivery Date. Payment shall be made by the BUYER within five (5) banking days
after the receipt by the BUYER of the original of the invoice issued by the
SELLER for the amount of the instalment and the original certificate of the
Classification Society attesting that the keel of the VESSEL is laid in the
SELLER's Shipyard;


(d)
4th Instalment (Payment upon delivery of the VESSEL):



The sum of United States Dollars Nineteen Million Six Hundred Only
(USD19,600,000.00 only), representing seventy percent (70%) of the Original
Contract Price, plus any increase or minus any decrease due to modifications in
accordance with ARTICLE V and/or, adjustments of the Original Contract Price in
accordance with the provisions of the relevant articles hereof, shall become due
and payable and be paid by the BUYER on delivery concurrently with the execution
of the Protocol of Delivery and Acceptance of the VESSEL as provided in ARTICLE
VII 3 below.
 
Date: 13th November, 2013

10/60

--------------------------------------------------------------------------------

The SELLER shall send to the BUYER a telefax demand for this instalment fifteen
(15) days notice prior to the scheduled date of delivery of the VESSEL.

 
4. METHOD OF PAYMENT



(a) 1st Instalment:



a-a) Deposit:


The BUYER shall remit the amount of the Deposit in accordance with ARTICLE II,
Paragraph 3 a-a) by telegraphic transfer to receiving bank nominated by the
SELLER, for credit to the account of the SELLER with instructions of "Payment of
Deposit of Hull No. BC64K-BT02”.


a-b) Balance of the 1st Instalment:


The BUYER shall remit the amount of this instalment in accordance with ARTICLE
II, Paragraph 3 a-b) by telegraphic transfer to receiving bank nominated by the
SELLER, for credit to the account of the SELLER with instructions of "Payment of
1st instalment of Hull No. BC64K-BT02”.


(b)
2nd Instalment:



The BUYER shall remit the amount of this instalment in accordance with ARTICLE
II, Paragraph 3(b) by telegraphic transfer to receiving bank nominated by the
SELLER, for credit to the account of the SELLER, with instructions of "Payment
of 2nd instalment of Hull No. BC64K-BT02”.


(c)
3rd Instalment:



The BUYER shall remit the amount of this instalment in accordance with ARTICLE
II, Paragraph 3(c) by telegraphic transfer to receiving bank nominated by the
SELLER, for credit to the account of the SELLER, with instructions of "Payment
of 3rd instalment of Hull No. BC64K-BT02”


(d)
4th Instalment:



The BUYER shall, at least two (2) banking days prior to the scheduled date of
delivery of the VESSEL, make an irrevocable cash deposit in the name of the
BUYER with a bank nominated by the SELLER, for a period of fourteen (14) days
and covering the amount of this instalment (as adjusted in accordance with the
provisions of this Contract), with an irrevocable instruction that the said
amount shall be released to the SELLER against presentation by the SELLER to the
said Bank, of a copy of the Protocol of Delivery and Acceptance signed by the
BUYER's authorized representative and the SELLER. Interest, if any, accrued from
such deposit, shall be for the benefit of the BUYER.


11/60

--------------------------------------------------------------------------------

If the delivery of the VESSEL is not effected on or before the expiry of the
aforesaid 30 days deposit period, the BUYER shall have the right to withdraw the
said deposit plus accrued interest upon the expiry date. However when the newly
scheduled delivery date is notified to the BUYER by the SELLER, the BUYER shall
make the cash deposit in accordance with the same terms and conditions as set
out above.

 
5. PREPAYMENT:


The BUYER shall have the right to make prepayment of any and all instalments
before delivery of the VESSEL, by giving to the SELLER at least thirty (30) days
prior written notice, without any price adjustment of the VESSEL for such
prepayment.


6. SECURITY FOR PAYMENT OF INSTALMENTS BEFORE DELIVERY


The BUYER shall, within five (5) business days after receipt of the Refund
Guarantee as herein above defined for the 1st, 2nd and 3rd instalment from the
SELLER, deliver to the SELLER an irrevocable and unconditional Letter of
Corporate Guarantee (“Corporate Guarantee”) in favour of the SELLER in the form
annexed hereto as APPENDIX "C". This corporate guarantee shall secure the
BUYER's obligation for the payment of twenty percent (20%) of the Contract Price
covering the 2nd and 3rd instalment of the Original Contract Price.


7. REFUNDS


All instalments made by the BUYER to the SELLER prior to the Delivery of the
VESSEL to the BUYER are in the nature of advances and, in the event this
Contract is rescinded or cancelled by the BUYER all in accordance with the
specific terms of this Contract permitting such rescission or cancellation,
shall be refunded by the SELLER to the BUYER in United States Dollars in the
full amount of all sums the SELLER has received under this Contract, together
with interest (at the rate set out in respective provision hereof) from the
respective payment date(s) to the date of remittance by telegraphic transfer of
such refund to the account specified by the BUYER.


As security to the BUYER, the SELLER shall, prior to and as a condition of the
payment by the BUYER of  the 1st Instalment, deliver to the BUYER a Refund
Guarantee covering 1st, 2nd, and 3rd instalments. The Refund Guarantee shall be
issued by the SELLER’s bank in the People’s Republic of China in the form as per
Exhibit “B” annexed hereto. The cost for issuing and maintain the Refund
Guarantee shall be for the SELLER’s account.


However, in the event of any dispute between the SELLER and the BUYER with
regard to the SELLER’s obligation to repay the instalment or instalments paid by
the BUYER and to the BUYER’s right to demand payment from SELLER’s bank under
its guarantee, and such dispute is submitted either by the SELLER or by the
BUYER for arbitration in accordance with ARTICLE XIII hereof, SELLER’s bank
shall withhold and defer payment until the arbitration award between the
 
Date: 13th November, 2013
12/60

--------------------------------------------------------------------------------

SELLER and the BUYER is published. SELLER’s bank shall not be obligated to make
any payment unless the arbitration award orders the SELLER to make repayment. If
the SELLER fails to honour the award, then SELLER’s bank shall refund to the
extent the arbitration award orders.
 

ARTICLE III   ADJUSTMENT OF THE ORIGINAL CONTRACT PRICE


The Original Contract Price of the VESSEL shall be subject to adjustments as
hereinafter set forth. It is hereby understood by both parties that any
reduction of the Original Contract Price is by way of liquidated damages and not
by way of penalty.


1. DELIVERY



(a) If the delivery of the VESSEL is delayed after the Contract Delivery Date as
defined in ARTICLE VII hereof, then, in such event, beginning at twelve o'clock
midnight Shanghai local-time, the Original Contract Price of the VESSEL shall be
reduced by deducting Eight thousand (USD 8,000.00) per day for the following 120
days.

Unless the parties hereto agree otherwise, the total reduction in the Original
Contract Price shall be deducted from the 4th instalment of the Original
Contract Price and in any event (including the event that the BUYER consents to
take the VESSEL at the later delivery date after the expiration of one hundred
and twenty (120) days delay in delivery as described in Paragraph 1(b) of this
Article) shall not be more than the maximum amount of United States Dollars Nine
Hundred and Sixty Thousand Only (USD960,000.00).



(b) If the delay in the delivery of the VESSEL continues for a period of one
hundred twenty (120) days after the Contract Delivery Date as defined in ARTICLE
VII, then in such event, the BUYER may, at its option, rescind this Contract in
accordance with the provisions of ARTICLE X of this Contract by written notice
to the SELLER. The SELLER may at any time after the expiration of the
aforementioned one hundred twenty (120) days if the BUYER has not served the
notice of rescission as provided herein above, notify the BUYER of the date upon
which the SELLER estimates the VESSEL will be ready for delivery and demand in
writing that the BUYER make an election, in which case the BUYER shall, within
thirty (30) days after such demand is received by the BUYER, notify the SELLER
of its decision either to rescind this Contract, or consent to take delivery of
the VESSEL at an agreed future date (“Future Delivery Date”). Failure of the
BUYER to give its confirmation on acceptance or objection to the Future Delivery
Date within the said thirty (30) days period shall be deemed as giving its
acceptance of the Future Delivery Date on the basis that the BUYER shall remain
entitled to all liquidated damages that would otherwise have been payable by the
SELLER hereunder. It is understood and agreed by the parties hereto that, if the
VESSEL is not delivered by such Future Delivery Date, the BUYER shall have the
right of rescission upon the same terms, as herein above provided.




(c) For the purpose of this Article, the delivery of the VESSEL shall not be
deemed delayed and the Original Contract Price shall not be reduced when and if
the Contract Delivery Date of the VESSEL is extended by reason of causes and

 
Date: 13th November, 2013

13/60

--------------------------------------------------------------------------------

provisions of ARTICLEs V, VI, XI, XII and XIII hereof unless it is connected
and/or arising from the act and/or omission of the SELLER. The Original Contract
Price shall not be adjusted or reduced if the delivery of the VESSEL is delayed
by reason of permissible delays as defined in ARTICLE VIII Paragraph 4 hereof.

 
2. INSUFFICIENT SPEED



(a) The Original Contract Price of the VESSEL shall not be affected nor changed
by reason of the actual speed (as determined by the Trial Run after correction
according to the Specifications) being less than three tenths (3/10) of one knot
below the Guaranteed Speed at scantling draft as specified in Paragraph 4 of
ARTICLE I of this Contract.




(b) However, commencing with and including a deficiency of three tenths (3/10)
of one knot in actual speed (as determined by the Trial Run(s) after correction
according to the Specifications) below the Guaranteed Speed as specified in
Paragraph 4, ARTICLE I of this Contract, the Original Contract Price shall be
reduced as follows:



In case of deficiency
Above 0.30 but below 0.40 knot US$50,000
Above 0.40 but below 0.50 knot US$100,000
Above 0.50 but below 0.60 knot US$ 150,000



(c) If the deficiency in actual speed  (as determined by the Trial Run after
correction according to the Specifications) of the VESSEL upon the Trial Run, is
0.6 knot or more below the Guaranteed Speed, then the BUYER may at its option
reject the VESSEL and rescind this Contract in accordance with provisions of
ARTICLE X of this Contract, or may accept the VESSEL at a reduction in the
Original Contract Price in the maximum amount of United States Dollars One
Hundred Fifty Thousand Only (USD150,000.00).



3. FUEL CONSUMPTION



(a) The Original Contract Price of the VESSEL shall not be affected nor changed
if the actual fuel consumption of the Main Engine, as determined by shop trial
in manufacturer's works as per the Specifications, is greater than the
Guaranteed Fuel Consumption as specified and required under the provisions of
this Contract and the Specifications, if such actual excess is equal to or less
than five percent (5%).




(b) However, if the actual fuel consumption as determined by shop trial is
greater than five percent (5%) above the Guaranteed Fuel Consumption, then the
Original Contract Price shall be reduced by the sum of United States Dollars
Fifty Thousand only (USD50,000.00) for each one percent (1%) increase in fuel
consumption in

 
Date: 13th November, 2013
14/60

--------------------------------------------------------------------------------

excess of the above said five percent (5%) (fractions of each one percent to be
prorated).

 

(c) If as determined by shop trial such actual fuel consumption of the Main
Engine is more than ten percent (10%) in excess of the Guaranteed Fuel
Consumption including permissible margin, the BUYER may, subject to the SELLER’s
right to effect alterations or corrections, at its option, reject the VESSEL and
rescind this Contract, in accordance with the provisions of ARTICLE X of this
Contract, or may accept the VESSEL at a reduction in the Original Contract Price
in the maximum amount of United States Dollars Two Hundred and Fifty Thousand 
Only (USD 250,000.00).



4. DEADWEIGHT



(a) In the event that there is a deficiency in the actual deadweight of the
VESSEL determined as provided in the Specifications, the Original Contract Price
shall not be decreased, if such deficiency is six hundred (600) metric tons or
less below the Guaranteed Deadweight as specified in Paragraph 6 of ARTICLE I of
this Contract.




(b) However, the Original Contract Price shall be reduced by the sum of United
States Dollars Eight Hundred (USD500.00) for each full metric ton of such
deficiency in excess of the aforesaid six hundred (600) metric tons.




(c) In the event that there is a deficiency in the actual deadweight of the
VESSEL which exceeds One Thousand and Six Hundred (1600) metric tons below the
Guaranteed Deadweight, the BUYER may, at its option, reject the VESSEL and
rescind this Contract in accordance with the provisions of ARTICLE X of this
Contract, or may accept the VESSEL with reduction in the Original Contract Price
in the maximum amount of United States Dollars Five Hundred Thousand Only
(USD500,000.00).



5. BANKRUPTCY AND OTHER CIRCUMSTANCES


(a) In the event SELLER was adjudicated bankrupt by any competent Court or other
competent Authority or there are instituted legal proceedings or other steps are
taken for its winding-up or dissolution or the appointment of an administrator
or receiver of the undertaking of property of the SELLER, or the insolvency, or
the cessation of the carrying on of business by the SELLER or any like or
similar circumstance occurring under the laws of the People’s Republic of China,
or


b) In the event the construction of the VESSEL has been abandoned for
consecutive three (3) months after the date of physical keel laying of the
VESSEL other than the cases described in ARTICLE VIII.,
 
Date: 13th November, 2013
15/60

--------------------------------------------------------------------------------

the BUYER shall be entitled to the rescind this Contract by written notice to
the SELLER, whereupon the provision of ARTICLE X shall apply.


The BUYER shall also be entitled to terminate this Contract by written notice to
the SELLER in the event of the occurrence of any of the events set out in above
paragraph (a) with respect to the SELLER’s Bank unless the SELLER shall promptly
and within thirty (30) days from the date of the occurrence of such an event,
furnish to the BUYER replacement refund guarantees in a form and from a bank
which shall be reasonably acceptable to the BUYER.

6. EFFECT OF RESCISSION


It is expressly understood and agreed by the parties hereto that in any case as
stated herein, if the BUYER rescinds this Contract pursuant to any provision
under this Article, the BUYER, save its rights and remedy set out in ARTICLE X
hereof, shall not be entitled to any other liquidated damage or any other
compensation whether described above or otherwise.
 
Date: 13th November, 2013
16/60

--------------------------------------------------------------------------------

ARTICLE IV SUPERVISION AND INSPECTION


1. APPOINTMENT OF THE SUPERVISOR


The BUYER shall not be entitled to place supervision team at the SELLER’s
shipyard. And the BUYER agrees that the SELLER to appoint the supervision team
Hongxiang Shipping Corp. Limited as the Supervisors (the "Supervisors"). However
after the effectiveness of the Contract, the BUYER have the right to place two
representatives as the observers (the “Observers”) only to attend to all
supervision and inspection for the period of construction whereby, provided that
the Buyers’ representative shall in no event interfere or obstruct the
construction progress of the Vessel.


2. PLANS AND DRAWINGS


i) The SELLER shall submit to the Buyer three (3) copies of each of the class
approved plans and drawings for reference purpose only.


ii) The SELLER undertakes to deliver to the Buyer the following drawings:


SHIP STRUCTURE:
General Arrangement
Midship Section (Showing longitudinal and transverse material)
Capacity Plan
Lines Plan


SHIP STRUCTURE:
Longitudinal Plan
Drawings of Shell Expansion
Drawings of Oil tight and Watertight bulkheads
Drawings of all Double Bottom Construction
Drawings of Fire Division Zone


SHIP STRUCTURE:
Drawings of Cargo holds and Container stowage on deck
Drawing of Cargo holds Ventilation
Drawings of Aft end construction
Drawings of Engine Room construction
Drawings of Engine Thrust Seating
Drawings of Fore End Construction
Drawings of Stern frame
Drawings of Rudder, Stock and Tiller
Preliminary Loading Manuals
Welding Details
 
Date: 13th November, 2013

17/60

--------------------------------------------------------------------------------

MACHINERY AND PIPING:
Detailed Drawings of the Engine Room Arrangement All Shafting, Thrust,
Intermediate and Tail Stern Bush Arrangement Calculations for Shaft Vibration
(torsional, Axial and lateral) Calculations for Heat Balance Piping Schemes of
Ballast, Bilge, Fuel oil, Lub. Oil, Air and Sounding, Engine Room Ventilation,
Compressed Air, Sanitary Water, Fire Fighting Water


ELECTRICAL
Main and Emergency Switchboard, Main Cable Route One Line Diagram Calculations
for Electric Balance


iii) The plans and drawings approved by the Class shall be final, and any
alteration thereof shall be regarded as modification specified in ARTICLE V.


3. SUPERVISION AND INSPECTION BY THE SUPERVISOR


The necessary inspection of the Vessel, her machinery, equipment and outfitting
shall be carried out by the Classification Society, other regulatory bodies and
the Supervisors throughout the entire period of construction in order to ensure
that the construction of the Vessel is duly performed in accordance with the
Contract and the Technical Specifications.


The Supervisors shall have, in all working hours during the construction and
until delivery and acceptance of the Vessel, the right to free and ready access
to the Vessel, its engines and accessories, and to any other place where work is
being done, or materials are being processed or stored, in connection with the
construction of the Vessel, including the yards, workshops, stores and offices
of the SELLER, and the premises of subcontractors of the SELLER, who are doing
work or storing materials in connection with the Vessel's construction.


Notwithstanding any other provision of this article or this Contract, it is
agreed that the decision of the Classification Society must be made in
accordance with its prevailing rules and regulations relating to the
construction of newbuildings shall be binding on the parties.


5. SALARIES AND EXPENSES


All salaries and expenses of the Supervisor, shall be for the SELLER's account.
Any other employees employed by the BUYER under this Article, shall be for the
BUYER's account.


6. REPORT OF PROGRESS


The BUYER is entitled to require the SELLER to report once a month on condition
of progress as to the construction of the VESSEL whenever the BUYER requires
during the
 
Date: 13th November, 2013
18/60

--------------------------------------------------------------------------------

construction of the VESSEL. Any such report shall be at the sole cost and
expense of the SELLER. And the SELLER shall provide the BUYER with a schedule of
activities such as steel cutting, prefabrication, erection, outfitting, and
key-event dates such as keel-laying, launching, etc.
 
Date: 13th November, 2013


19/60

--------------------------------------------------------------------------------

ARTICLE V MODIFICATIONS, CHANGES AND EXTRAS


1. HOW EFFECTED


The Specifications and drawings in accordance with which the VESSEL is
constructed, may be modified and/or changed at any time hereafter by written
agreement of the parties hereto, provided that such modifications and/or changes
or an accumulation thereof will not, in the SELLER's reasonable judgement,
taking into account the current status of the construction of the VESSEL,
adversely affect the SELLER's other commitments and provided further that the
BUYER shall assent to adjustment of the Original Contract Price, time of
delivery of the VESSEL and other terms of this Contract, if any, as hereinafter
provided. Subject to the above, the SELLER hereby agrees to exert its best
efforts to accommodate such reasonable requests by the BUYER so that the said
changes and/or modifications may be made at a reasonable cost and within the
shortest period of time which is reasonable and possible. Any such agreement for
modifications and/or changes shall include an agreement as to the increase or
decrease, if any, in the Original Contract Price of the VESSEL together with an
agreement as to any extension or reduction in the time of delivery, or any other
alterations in this Contract or the Specifications, which may be occasioned by
such modifications and/or changes. The aforementioned agreement to modify and/or
to change the Specifications may be effected by an exchange of duly confirmed
letters or telefax manifesting such agreement. The letters and telefaxes
exchanged by the parties hereto pursuant to the foregoing shall constitute an
amendment of the Specifications under which the VESSEL shall be built, and such
letters and telefaxes shall be deemed to be incorporated into this Contract and
the Specifications by reference and made a part hereof. Upon consummation of the
agreement to modify and/or to change the Specifications, the SELLER shall alter
the construction of the VESSEL in accordance therewith, including any additions
to, or deductions from, the work to be performed in connection with such
construction. If for whatever reason, the parties hereto shall fail to agree on
the adjustment of the Original Contract Price or extension of time of delivery
or modification of any terms of this Contract which are necessitated by such
modifications and/or changes, then the SELLER shall have no obligation to comply
with the BUYER's request for any modification and/or changes.


2. CHANGES IN RULES AND REGULATIONS, ETC.


If, after the date of Contract signing of the VESSEL, any requirements as to the
rules and regulations as specified in this Contract and the Specifications to
which the construction of the VESSEL is required to conform, are altered or
changed by the Classification Society or the other regulatory bodies authorized
to make such alterations or changes, the following shall apply:


(1) if such alterations or changes are compulsory for the VESSEL, either of the
parties hereto, upon receipt of such information from the Classification Society
or from any of the regulatory authorities shall promptly transmit the same to
the other in writing. The
 
Date: 13th November, 2013
20/60

--------------------------------------------------------------------------------

SELLER shall notify the BUYER of any adjustment to the provisions of the
Contract and /or Specifications reasonably occasioned by such alteration or
change, within fourteen (14) days of the transmission of such notice in writing,
and shall thereupon incorporate such alterations or changes into the
construction of the VESSEL, provided that the BUYER shall first agree:



(a) to any increase or decrease in the Contract Price of the Vessel that is
occasioned by the cost for such compliance; and/or




(b) to any extension in the time for delivery of the Vessel that is necessary
due to such compliance; and/or




(c) to any increase or decrease in the guaranteed deadweight and speed of the
Vessel, if such compliance results in increased or reduced deadweight and speed;
and/or




(d) to any other alterations in the terms of this Contract or of Specifications
or both, if such compliance makes such alterations of the terms necessary.



Agreement as to such alterations or changes under this Paragraph shall be made
in the same manner as provided above for modifications and/or changes of the
Specifications and/or Drawings as per Paragraph 1 hereof.


(2) If, due to whatever reasons, the parties shall fail to agree on the
adjustment of the Contract Price or extension of the time for delivery or
increase or decrease of the guaranteed speed and deadweight or any alternation
of the terms of this Contract, if any, then the SELLER shall be entitled to
proceed with the construction of the VESSEL in accordance with, and the BUYER
shall continue to be bound by, the terms of this Contract and Specifications
without making any such alterations or changes.


In the event that the BUYER contests the reasonableness of the adjustment
notified either party shall be entitled to refer the dispute for resolution in
accordance with ARTICLE XIII.


3. SUBSTITUTION OF MATERIALS AND/OR EQUIPMENT


In the event that any of the materials and/or equipment required by the
Specifications or otherwise under this Contract for the construction of the
VESSEL cannot be procured in time to effect delivery of the VESSEL, the SELLER
may, provided the SELLER shall provide adequate evidence and the BUYER so agrees
in writing, supply other materials and/or equipment of the equivalent quality,
capable of meeting the requirements of the Classification Society and of the
rules, regulations, requirements, recommendations and Specifications with which
the construction of the VESSEL must comply. Notwithstanding the foregoing the
SELLER shall not provide high-tensile steel as a substitute for mild steel.
 
Date: 13th November, 2013

21/60

--------------------------------------------------------------------------------

4. BUYER'S SUPPLIED ITEMS


The BUYER shall deliver to the SELLER at the SELLER’s Shipyard the items as
specified in the Specifications which the BUYER shall supply on its account by
the time designated by the SELLER. The SELLER shall at all times if requested
(whether by the Supervisor or otherwise) provide all reasonable assistance to
the BUYER in connection with any formal documentary and customs clearance for
the import into the People’s Republic of China of the BUYER’s supplied items.


Should the BUYER fail to deliver to the SELLER such BUYER’s Supplies within the
time specified, the delivery of the VESSEL shall at automatically be extended
for a period of such delay, provided such delay in delivery of the BUYER’s
Supplies shall affect the delivery of the VESSEL. In such event, the BUYER shall
pay to the SELLER all direct and documented costs or expenses sustained by the
SELLER due to such delay in the delivery of the BUYER’s Supplier and such
payment shall be made upon delivery of the VESSEL.


During any period when the BUYER’s supplies are delayed, the SELLER shall
continue with the construction of the VESSEL as far as possible and shall use
its best endeavours to minimize any postponement of the Delivery Date.


Furthermore, if the delay in delivery of the BUYER’s supplies should exceed
twenty one (21) days, the SELLER shall be entitled to proceed, (or if instructed
in writing by the BUYER, the SELLER shall proceed) with construction of the
VESSEL without installation of such items in or onto the VESSEL, without
prejudice to the SELLER’s right hereinabove provided, and the BUYER shall accept
the VESSEL so completed.


The SELLER shall be responsible for storing and handling of the BUYER's supplies
as specified in the Specifications after delivery to the SELLER and shall
install them on board the VESSEL at the SELLER's expense.


Upon arrival of such shipment of the BUYER's supplied items, both parties shall
undertake a joint unpacking inspection. If any damaged item is found to be not
suitable for installation, the SELLER shall be entitled to refuse to accept the
BUYER's supplied items. However, if requested by the BUYER the SELLER may repair
or adjust BUYER’s supplied item at an agreed cost.


 In the event of cancellation and/or rescission of the Contract by the BUYER in
accordance with the Contract, the SELLER will return all the BUYER's supplies or
compensate the BUYER for the BUYER’S supplies at the BUYER’s invoice price.
22/60

--------------------------------------------------------------------------------

ARTICLE VI TRIALS
 
1. NOTICE


The BUYER and the Supervisor shall receive from the SELLER at least thirty (30)
days approximate notice in advance and seven (7) days definite notice in advance
in writing or by telefax, of the time and place of the VESSEL's sea trial (sea
trial program as described in the Specification shall be submitted to the BUYER
for approval) and the BUYER and the Supervisor shall promptly acknowledge
receipt of such notice. The BUYER's representatives and/or the Supervisor shall
be on board the VESSEL to witness such Trial Run, and to check upon the
performance of the VESSEL during the same. Failure of the BUYER's
representatives and/or Supervisor to be present at the Trial Run of the VESSEL,
after due notice to the BUYER and the Supervisor as provided above then in such
event, the BUYER shall be deemed to have waived its right to have its
representatives and/or Supervisor on board the VESSEL during the Trial Run, and
the SELLER may conduct such Trial Run without the BUYER's representatives and/or
Supervisor being present, and in such case the BUYER shall be obliged to accept
the result of the trials on the basis of a certificate jointly signed by the
SELLER and the Classification Society certifying that the VESSEL, after Trial
Run subject to minor alterations and corrections as provided in this Article, if
any, is found to conform to the Contract and Specifications.


In the event of unfavorable weather on the date specified for the Trial Run, the
same shall take place on the first available day thereafter that the weather
conditions permit. The parties hereto recognize that the weather conditions in
Chinese waters in which the Trial Run is to take place are such that great
changes in weather may arise momentarily and without warning and, therefore, it
is agreed that if during the Trial Run of the VESSEL, the weather should
suddenly become unfavorable, as would have precluded the continuance of the
Trial Run, the Trial Run of the VESSEL shall be discontinued and postponed until
the first favorable day next following, unless the BUYER shall assent by telefax
and confirm in writing of its acceptance of the VESSEL on the basis of the Trial
Run made prior to such sudden change in weather conditions. In the event that
the Trial Run is postponed because of unfavourable weather conditions, which
shall be confirmed by the BUYER, the SELLER and Class Society, such delay shall
be regarded as a permissible delay, as specified in ARTICLE VIII hereof. The
officers and crew of the BUYER may be on board the VESSEL during the Trial Run
to witness it and obtain familiarity with the operation of the VESSEL.


2. HOW CONDUCTED


(a)
All expenses in connection with Trial Run of the VESSEL are to be for the
account of the SELLER, who, during the Trial Run and when subjecting the VESSEL
to Trial Run, is to provide, at its own expense, the necessary crew to comply
with conditions of safe navigation.

 
Date: 13th November, 2013
 
23/60

--------------------------------------------------------------------------------

The Trial Run shall in all circumstances be conducted in such manner and to such
standard as the rules and regulations applicable to the VESSEL may require, and
comply with the program of test and trial agreed by both parties.


The course of Trial Run shall be determined by the SELLER and shall be conducted
within a trial basin equipped with speed measuring facilities.


(b)
The SELLER shall provide the VESSEL with the required quantities of water, fuel
oils, refrigerants, greases, lubricating oils and hydraulic oils for the conduct
of the Trial Run or Trial Runs as prescribed in the Specifications The fuel
oils, refrigerants, greases lubricating oils and hydraulic oils supplied by the
SELLER, shall be in accordance with the applicable equipment specifications, and
the cost of the quantities of water, fuel oils, lubricating oils, hydraulic oils
and greases consumed during the Trial Run or Trial Runs and in engine sump tanks
and systems shall be for the account of the SELLER. The BUYER’s and the SELLER’s
representatives to mutually measure and agree the quantities of lubricating oils
and hydraulic oils remaining in the storage tanks, circulating tanks and
unbroached drums.



3. TRIAL LOAD DRAFT


In addition to the supplies provided by the BUYER in accordance with
sub‑paragraph (b) of the preceding Paragraph 2 hereof, the SELLER shall provide
the VESSEL with the required quantity of fresh water and other stores necessary
for the conduct of the Trial Run. The necessary ballast (fresh and sea water and
such other ballast as may be required) to bring the VESSEL to the trial load
draft as specified in the Specifications, shall be for the SELLER's account.


4. METHOD OF ACCEPTANCE OR REJECTION


(a)
Upon notification by the SELLER of the completion of the Trial Run of the VESSEL
and submitting Trial Run results. The BUYER or the Supervisor shall within six
(6) business days thereafter, notify the SELLER by telefax of its acceptance of
the VESSEL or rejection of the VESSEL together with the reasons therefore.



(b)
However, should the results of the Trial Run indicate that the VESSEL or any
part thereof including her equipment does not conform to the requirements of
this Contract and the Specifications, then the SELLER shall investigate the
cause of failure and shall take proper steps to remedy the same and shall make
whatever corrections and alterations and/or re‑Trial Run or Runs as may be
necessary without extra cost to the BUYER, and upon notification by the SELLER
of completion of such alterations or corrections and/or re‑trial or re‑trials,
the BUYER shall, within six (6) business days thereafter, notify the SELLER by
telefax of its acceptance of the VESSEL or of the rejection of the VESSEL
together with the reason therefore on the basis of the alterations and
corrections and/or re‑trial or re‑trials by the SELLER.

 
Date: 13th November, 2013

24/60

--------------------------------------------------------------------------------

In case of retrial, the SELLER shall notify the BUYER in reasonable time.


(c)
In the event that the BUYER fails to notify the SELLER by telefax confirmed in
writing of its acceptance or rejection of the VESSEL together with the reason
therefore within six (6) business days after receipt of the SELLER’s
notification of completion of the Trial Run as provided for in the above
Sub-paragraphs (a) and (b), the BUYER shall be deemed to have accepted the
VESSEL.



(d)
Any dispute arising among the parties hereto as to the result of any Trial Run
or further tests or trials, as the case may be, of the VESSEL shall be solved by
reference to arbitration as provided in ARTICLE XIII hereof.



(e)
Nothing herein shall preclude the BUYER, at its sole discretion, from accepting
the VESSEL with its qualifications and/or remarks following the Trial Run and/or
further tests or trials as aforesaid and the SELLER shall be obliged to comply
with and/or remove such qualifications and/or remarks (if such qualifications
and/or remarks are acceptable to the SELLER) before effecting delivery of the
VESSEL to the BUYER under this Contract.



5. DISPOSITION OF SURPLUS CONSUMABLE STORES


Should any amount of fuel oil furnished by the SELLER for the Trial Run or Trial
Runs remain on board the VESSEL at the time of delivery of the VESSEL to the
BUYER, the BUYER agrees to buy the same from the SELLER at the invoiced price at
the place of delivery thereof, and payment by the BUYER shall be effected as
provided in ARTICLE II 3 (d) and 4 (d) of this Contract. In any case the VESSEL
to be delivered to the BUYER with fuel oil, the amount to be agreed by the
SELLER and the BUYER and for the BUYER’s account.


6. EFFECT OF ACCEPTANCE


The BUYER's acceptance of the VESSEL by written or telefax notification sent to
the SELLER, in accordance with the provisions set out above, subject as provided
in paragraph 4(e) above shall be final and binding so far as conformity of the
VESSEL to this Contract and the Specifications is concerned, and shall preclude
the BUYER from refusing formal delivery by the SELLER of the VESSEL, as
hereinafter provided, if the SELLER complies with all other procedural
requirements for delivery as hereinafter set forth in this Contract.


However, the BUYER shall not be entitled to reject the VESSEL by reason of any
minor or insubstantial deficiencies judged from the point of view of standard
shipbuilding and shipping practice as not being in conformity with
Specifications always provided that the SELLER’s undertaking addressed to the
BUYER’s to either (i) repair the aforesaid minor
 
Date: 13th November, 2013
25/60

--------------------------------------------------------------------------------

or insubstantial deficiencies, within a time period accepted by the BUEYR, or
(ii) the SELLER’s agree with the BUYER on a relevant to the repairs of the minor
or insubstantial deficiencies reduction of the Contract Price.


Date: 13th November, 2013

26/60

--------------------------------------------------------------------------------

ARTICLE VII DELIVERY
 
1. TIME AND PLACE


The VESSEL shall be delivered safely afloat at a safe berth in the SELLER’s
Shipyard by the SELLER to the BUYER, in accordance with the Specifications and
with all Classification and Statutory Certificates and after completion of Trial
Run (or, as the case may be, re-Trial or re-Trials) and accepted by the BUYER in
accordance with the provisions of ARTICLE VI hereof on or before October 31st,
2014 provided that, in the event of delays in the construction of the VESSEL or
any performance required under this Contract due to causes which under the terms
of the Contract permit extension of the time for delivery, the aforementioned
time for delivery of the VESSEL shall be extended accordingly.


The aforementioned date or such later date to which delivery is extended
pursuant to the terms of this Contract is herein called the "Contract Delivery
Date".


Notice of Readiness for Delivery: The SELLER shall send to the BUYER by telefax
fifteen (15) days Approximate Notice of Readiness and seven (7) days Definite
Notice of Readiness for Delivery of the VESSEL.


2. WHEN AND HOW EFFECTED


Provided that the BUYER and the SELLER shall each have fulfilled all of their
respective obligations as stipulated in this Contract, delivery of the VESSEL
shall be effected forthwith by the concurrent delivery by each of the parties
hereto, one to the other, of the Protocol of Delivery and Acceptance,
acknowledging delivery of the VESSEL by the SELLER and acceptance thereof by the
BUYER, which Protocol shall be prepared in triplicate and executed by each of
the parties hereto.


3. DOCUMENTS TO BE DELIVERED TO THE BUYER


Upon acceptance of the VESSEL by the BUYER, the SELLER shall deliver to the
BUYER the following original documents which shall accompany the aforementioned
Protocol of Delivery and Acceptance:


(a)
PROTOCOL OF TRIALS of the VESSEL made by the SELLER pursuant to the
Specifications.



(b)
PROTOCOL OF INVENTORY of the equipment of the VESSEL including spare parts and
the like, all as specified in the Specifications, made by the SELLER.



(c)
PROTOCOL OF STORES OF CONSUMABLE NATURE made by the SELLER referred to in
Paragraph 5 of ARTICLE VI hereof.

 
Date: 13th November, 2013
 
27/60

--------------------------------------------------------------------------------

(d)
FINISHED DRAWINGS AND PLANS and INSTRUCTION MANUALS including respective lists,
all in English and in triplicate (copies accepted by the BUYER), shall be
delivered together with the VESSEL as stipulated in the Specifications, made by
the SELLER.



(e)
PROTOCOL OF DEADWEIGHT AND INCLINING EXPERIMENT, made by the SELLER



(f)
PROTOCOL OF MAIN ENGINE SPECIFIC FUEL OIL CONSUMPTION MEASUREMENT (shop test
result to be provided by MAIN ENGINE manufacturer)



(g)
ALL CERTIFICATES OR RELEVANT DOCUMENTS including relevant list of inventories of
certificates required to be furnished upon delivery of the VESSEL pursuant to
this Contract and the Specifications. Certificates or relevant documents shall
be issued by relevant Authorities or Classification Society with possible
maximum statutory validity. All the certificates shall be delivered in one (1)
original and one (1) copy to the VESSEL and one (1) copy to the BUYER.



If the full term certificate or certificates are unable to be issued at the time
of delivery by the Classification Society or any third party, then the
provisional certificate or certificates as issued by the Classification Society
or the third party shall be acceptable to the BUYER provided that the full term
certificates shall be furnished by the SELLER after delivery of the VESSEL and
in any event before the expiry of the provisional certificates.


(h)
DECLARATION OF WARRANTY issued by the SELLER that the VESSEL is delivered to the
BUYER free and clear of any liens, charges, claims, mortgages, or other
encumbrances whatsoever upon the BUYER's title thereto, and in particular, that
the VESSEL is absolutely free of all burdens in the nature of charges, dues,
duties, fines, imposts, levies, or taxes imposed by the province or country of
the port of delivery, as well as of all liabilities whatsoever of the SELLER to
its subcontractors, employees and crews and/or all liabilities arising from the
operation of the VESSEL in Trial Run or Trial Runs, or otherwise, prior to
delivery.

 
(i)
COMMERCIAL INVOICE made by the SELLER.



(j)
Original BILL OF SALE and Original BUILDER’S CERTIFICATE made by the SELLER.



The final form and way of signing of the above mentioned documents will be
advised by the BUYER to the SELLER before delivery. The SELLER shall deliver to
the BUYER any such additional documents as may be required by the regulatory
authorities for the purposes of registering the VESSEL provided that the BUYER
at least give twenty one (21) days before the Delivery Date notice to the SELLER
together with his requirement(s).
 
Date: 13th November, 2013

28/60

--------------------------------------------------------------------------------

4. TITLE AND RISK


Title to and risk of the VESSEL shall pass to the BUYER only upon Delivery and
acceptance thereof having been completed as stated above. It is expressly
understood that, until Delivery, title to the VESSEL, and her equipment, shall
remain at all times with the SELLER and at the entire risk of the SELLER.


5. REMOVAL OF VESSEL


The BUYER shall take possession of the VESSEL immediately upon delivery and
acceptance thereof, and shall remove the VESSEL from the premises of the SELLER
within seven (7) days after delivery and acceptance thereof is effected. If the
BUYER shall not remove the VESSEL from the premises of the SELLER within the
aforesaid seven (7) days, then, in such event, the BUYER shall pay to the SELLER
a reasonable mooring charge for the VESSEL.


6. TENDER OF THE VESSEL


If the BUYER fails to take delivery of the VESSEL after completion thereof
according to this Contract and the Specifications without justified reason, the
SELLER shall have the right to tender the VESSEL for delivery after compliance
with all procedural requirements as above provided.
 
Date: 13th November, 2013
29/60

--------------------------------------------------------------------------------

ARTICLE VIII  DELAYS & EXTENSION OF TIME FOR DELIVERY


1. CAUSE OF DELAY


If, at any time before actual delivery, either the construction of the VESSEL,
or any performance required hereunder as a prerequisite to delivery of the
VESSEL, is delayed due to war, blockade, revolution, insurrection, mobilization,
civil commotion, riots, nationwide or regional  strikes, sabotage, nationwide or
regional lockouts, Acts of God or the public enemy, plague or other epidemics,
quarantines, prolonged failure or restriction of electric current from an
outside source, freight embargoes, if any, extremely hot temperature (above 38°C
in accordance with official data of the national meteorological institute for 3
consecutive days), earthquakes, tidal waves (tsunami), typhoons, hurricanes or
other causes beyond the control of the SELLER or of its subcontractors (in
respect of main engine, auxiliary engines, main switchboard, hatch covers and
hull sections, but in any events including other major items essential to the
performance of SELLERS’ obligations provided by the Contract) as the case may
be, or by force majeure of any description, whether of the nature indicated by
the forgoing or not, or by destruction of the SELLER or works of the SELLER or
its subcontractors (in respect of main engine, auxiliary engines, main
switchboard, hatch covers and hull sections, but in any events including other
major items essential to the performance of SELLERS’ obligations provided by the
Contract) or of the VESSEL or any part thereof, by fire, flood, or other causes
beyond the control of the SELLER or its subcontractors (in respect of main
engine, auxiliary engines, main switchboard, hatch covers and hull sections, but
in any events including other major items essential to the performance of
SELLERS’ obligations provided by the Contract) as the case may be, then, in the
event of delay due to the happening of any of the aforementioned contingencies
and not caused and/or contributed by the SELLER, the SELLER shall not be liable
for such delay and, subject to compliance with the provisions of ARTICLE VIII
Paragraph 2 below, the time for delivery of the VESSEL under this Contract shall
be extended without any reduction in the Original Contract Price for a period of
time which shall not exceed the total accumulated time of actual delay caused to
the construction of the VESSEL, subject nevertheless to the BUYER's right of
cancellation under Paragraph 3 of this Article and subject however to all
relevant provisions of this Contract which authorize and permit extension of the
time of delivery of the VESSEL. The SELLER shall take all necessary steps to
mitigate the effect of the delay upon the construction of the VESSEL and failure
to do so shall prevent the SELLER from claiming Force Majeure delay to the
extent such delay could have been mitigated.


2. NOTICE OF DELAY


Within five (5) business days from the date of commencement of any delay on
account of which the SELLER claims that it is entitled under this Contract to an
extension of the time for delivery of the VESSEL, the SELLER shall advise the
BUYER by telefax, of the date such delay commenced, and the detailed reasons
therefore.
 
Date: 13th November, 2013
30/60

--------------------------------------------------------------------------------

Likewise within five (5) business days after such delay ends, the SELLER shall
advise the BUYER in writing or by telefax, of the date such delay ended, and
also shall specify the period of time by which it claims the Contractual
Delivery Date is extended by reason of such delay. Failure of the BUYER to
respond to the SELLER's notification and claim for extension of the Delivery
Date within twenty one (21) days after receipt by the BUYER of such
notification, shall be deemed to be a waiver by the BUYER of its right to object
to such extension. Failure by the SELLER to give any such notice, as is required
therein above, shall disentitle the SELLER from claiming a postponement of the
Delivery Date.


3. RIGHT TO CANCEL FOR EXCESSIVE DELAY


If the total accumulated time for all delays on account of the causes specified
in Paragraph 1 of this Article and non-permissible delays as described in
Paragraph 1 of ARTICLE III aggregates to one hundred and twenty (120) days or
more, excluding delays due to arbitration as provided for in ARTICLE XIII
hereof, then in such event, the BUYER may in accordance with the provisions set
out herein cancel this Contract by serving upon the SELLER telefaxed notice of
cancellation in writing and the provisions of ARTICLE X of this Contract shall
apply. The SELLER may, at any time, after the accumulated time of the
aforementioned delays justifying cancellation by the BUYER as above provided
for, demand in writing that the BUYER shall make an election, in which case the
BUYER shall, within thirty (30) days after such demand is received by the BUYER
either notify the SELLER of its intention to cancel, or consent to an extension
of the time for delivery to an agreed future date. It being understood and
agreed by the parties hereto that, if any further delay occurs on account of
causes justifying cancellation as specified in this Contract, the BUYER shall
have the right of immediate cancellation of the Contract upon the same terms as
hereinabove provided.


4. DEFINITION OF PERMISSIBLE DELAY


Delays on account of such causes as provided for in Paragraph 1 of this Article,
any other delays of a nature which under the terms of this Contract permit
postponement or extension of the Contract Delivery Date and delays caused by an
act or omission of the Buyer, shall be understood to be (and are herein referred
to as) permissible delays, and are to be distinguished from non‑permissible
delays on account of which the Original Contract Price of the VESSEL is subject
to adjustment as provided for in ARTICLE III hereof.
 
Date: 13th November, 2013
31/60

--------------------------------------------------------------------------------

ARTICLE IX   WARRANTY OF QUALITY


1. GUARANTEE OF MATERIAL AND WORKMANSHIP


The SELLER, for a period of twelve (12) months following delivery to the BUYER
of the VESSEL, guarantees the VESSEL including her hull and machinery and all
parts and equipment thereof that are manufactured or furnished or supplied by
the SELLER and/or its subcontractors under this Contract including materials and
equipment (however excluding any parts for the VESSEL which have been supplied
by or on behalf of the BUYER) against all defects whatsoever which are due to
defective materials, and/or poor workmanship and/or faulty design.


2. NOTICE OF DEFECTS


The BUYER shall notify the SELLER, as promptly as reasonably practicable, after
discovery of any defect or deviations for which a claim is made under this
guarantee. The BUYER's written notice shall describe the nature of the defect
and the extent of the damage caused thereby, if possible. The SELLER shall have
no obligation under this guarantee for any defects discovered prior to the
expiry date of the guarantee, unless notice of such defects, is received by the
SELLER not later than thirty (30) days after such expiry date. Telefaxed advice
with brief details explaining the nature of such defect and extent of damage (if
possible) within thirty (30) days after such expiry date and that a claim is
forthcoming will be sufficient compliance with the requirements as to time.


3. REMEDY OF DEFECTS


The SELLER shall remedy at its expense any defects, against which the VESSEL or
any part of the equipment thereof is guaranteed under this Article by making all
necessary repairs and/or replacement. Such repairs and/or replacement will be
made by the SELLER or its subcontractors or its authorized service as the case
may be.


However, if it is impractical for the SELLER to make the repair and if
forwarding by the SELLER of replacement parts, and materials can not be
accomplished without impairing or delaying the operation or working of the
VESSEL, then, in any such event, the BUYER shall, cause the necessary repairs or
replacements to be made elsewhere at the discretion of the BUYER provided that
the BUYER shall first, as soon as possible, give the SELLER notice in writing,
or by telefax of the time and place such repairs will be made and, if the VESSEL
is not thereby delayed or her operation or working is not thereby delayed or
impaired, the SELLER shall have the right to verify by its own representative(s)
or that of Classification Society the nature and extent of the defects
complained of. The SELLER shall, in such cases, promptly advise the BUYER, by
telefax, after such examination has been completed, of its acceptance or
rejection of the defects as ones that are subject to the guarantee herein
provided. In any circumstances set out below, the SELLER shall
 
Date: 13th November, 2013
32/60

--------------------------------------------------------------------------------

immediately pay to the BUYER in United States Dollars by telegraphic transfer
the actual cost for such repairs or replacements including forwarding charges
borne by the BUYER, or at the cost of making similar repairs or replacements
including forwarding charges as quoted by a leading shipyard in each of Japan,
South Korea, Singapore U.S.A. and Malta, whichever is lower:


(a)
Upon the SELLER's acceptance of the defects as justifying remedy under this
Article, or



(b)
If the SELLER neither accepts nor rejects the defects as above provided, nor
request arbitration within thirty (30) days after its receipt of the BUYER's
notice of defects except the emergency condition, in which the VESSEL need
immediate repair, then the SELLER shall reply within seven (7) days after its
receipt of the BUYER's notice of defects.



The SELLER further guarantees in writing any repairs or replacements to the
VESSEL made by it pursuant to this ARTICLE IX for a further period of twelve
(12) months from the date of completion of such repair or replacement, the
SELLER’s liability for the defects under the guarantee in this Article shall,
however, cease after the expiry eighteen (18) months, from the date of delivery.


4. EXTENT OF THE SELLER'S LIABILITY


The SELLER shall have no obligation and/or liabilities with respect to defects
discovered after the expiration of the period of guarantee specified above.


The SELLER shall be liable to the BUYER for defects and damages caused by any of
the defects specified in Paragraph 1 of this Article provided that such
liability of the SELLER shall be limited to damage occasioned within the
guarantee period specified in Paragraph 1 above. The SELLER shall not be
obligated to repair, or to be liable for, damages to the VESSEL, or to any part
of the equipment thereof, due to ordinary wear and tear or caused by the defects
other than those specified in Paragraph 1 above, nor shall there be any SELLER's
liability hereunder for defects in the VESSEL, or any part of the equipment
thereof, caused by accidents at sea or willful neglect, on the part of the
BUYER, its employees including the VESSEL's officers, crew doing work on the
VESSEL other than the SELLER, its employees, AGENTs or subcontractors. Likewise,
the SELLER shall not be liable for defects in the VESSEL, or the equipment or
any part thereof, due to repairs or replacement which were made by those other
than the SELLER and/or its subcontractors.


Upon delivery of the VESSEL to the BUYER, in accordance with the terms of the
Contract, the SELLER shall thereby and thereupon be released of all
responsibility and liability whatsoever and howsoever arising under or by virtue
of this Contract (save in respect of those obligations to the BUYER expressly
provided for in this ARTICLE IX)
 
Date: 13th November, 2013
33/60

--------------------------------------------------------------------------------

for defective workmanship, materials or equipment, design or in respect of any
other defects in the VESSEL.


The SELLER shall, in no circumstances, be liable for any consequential loss or
special loss, or expenses arising from any cause whatsoever including, without
limitation, loss of time, loss of profit or earnings or demurrage directly from
any commitments of the BUYER in connection with the VESSEL.


This Guarantee shall not be extended, altered or varied except by a written
instrument signed by the duly authorized representatives of the SELLER, and the
BUYER.
 
Date: 13th November, 2013
34/60

--------------------------------------------------------------------------------

ARTICLE X   CANCELLATION, REJECTION AND RESCISSION BY THE BUYER


1.
All payments made by the BUYER prior to the delivery of the VESSEL shall be in
the nature of advance to the SELLER. In the event the BUYER shall exercise its
right of cancellation and/or rescission of this Contract under and pursuant to
any of the provisions of this Contract specifically permitting the BUYER to do
so, then the BUYER shall notify the SELLER in writing or by telefax, and such
cancellation and/or rescission shall be effective as of the date the notice
thereof.



2.
Thereupon the SELLER shall refund in United States Dollars immediately to the
BUYER the full amount of all sums paid by the BUYER to the SELLER on account of
the VESSEL. In the event the SELLER is obligated to make refundment, the SELLER
shall pay the BUYER interest in United States Dollars at the rate of six percent
(6%) per annum if the cancellation or rescission of the Contract is exercised by
the BUYER for the delay in accordance with the provision of Paragraph 3 of
ARTICLE VIII or/by the events described in ARTICLE III 1(c), 2(c), 3(c), 4(c) or
5 hereof, (however in the event of total loss as described in ARTICLE XII of
this Contract, then, no interest will be refunded on the amount required herein
to be refunded to the BUYER), computed from the respective dates when such sums
were received by SELLER’s bank to the date of irrevocable remittance by
telegraphic transfer of such refund to the BUYER. For the purpose of this
provision the terms and conditions of Refund Guarantee provided in Exhibit “B”
shall be applied accordingly.



3.
In the case of cancellation and/or rescission of the Contract the SELLER shall
in BUYER’s option either return to the BUYER all of the BUYER’s supplies or pay
to the BUYER an amount equal to the costs of those supplies.



4.
Upon such refund by the SELLER to the BUYER, all obligations, duties and
liabilities of each of the parties hereto to the other under this Contract shall
be forthwith completely discharged.

 
Date: 13th November, 2013


35/60

--------------------------------------------------------------------------------

ARTICLE XI BUYER'S DEFAULT


1. DEFINITION OF DEFAULT


The BUYER shall be deemed in default of its obligation under the Contract if any
of the following events occurs:



(a) The BUYER fails to pay any of the balance of the 1st instalment or 2nd
instalment or 3rd instalment to the SELLER when any such instalment becomes due
and payable under the provisions of ARTICLE II hereof and provided the BUYER
shall have received the SELLER’s demand for payment in accordance with ARTICLE
II hereof; or




(b) The BUYER fails to pay the 4th instalment to the SELLER in accordance with
Paragraphs 3 (d) and 4 (d) of ARTICLE II hereof provided the BUYER shall have
received the SELLER’s demand for payment in accordance with ARTICLE II hereof;
or




(c) The BUYER fails to take delivery of the VESSEL, when the VESSEL is duly
tendered for delivery under the provisions of ARTICLE VII hereof by the SELLER
after completion thereof in accordance with the provisions of this Contract and
the Specifications.




(d) The BUYER fails to provide the SELLER with the Letter of Guarantee as
required by Paragraph 6 of ARTICLE II hereof.



2. NOTICE OF DEFAULT


If the BUYER is in default of payment or in performance of its obligations as
provided hereinabove, the SELLER shall notify the BUYER to that effect by
telefax after the date of occurrence of the default as per Paragraph 1 of this
Article.


3. INTEREST AND CHARGE


(a)
If the BUYER is in default of payment as to any instalment as provided in
Paragraph 1 (a) and/or 1 (b) and Paragraph 2 of this Article and the SELLER has
notified the BUYER pursuant to Paragraph 2 of this ARTICLE XI, the BUYER shall
pay interest on such instalment at the rate of six percent (6%) per annum from
the due date thereof until the date of the payment of the full amount, including
all aforesaid interest. In case the BUYER shall fail to take delivery of the
VESSEL when this is tendered for delivery by the SELLER pursuant to ARTICLE VII
Paragraph 6, the BUYER shall be deemed in default of payment of the 4th
instalment and shall pay interest thereon at the same rate as aforesaid from and
including the day on which the VESSEL is so tendered for delivery.


 
Date: 13th November, 2013
36/60

--------------------------------------------------------------------------------

4. DEFAULT BEFORE DELIVERY OF THE VESSEL


(a)
If any default by the BUYER occurs as defined in Paragraph 1 (a) or 1 (b) or
1(c) or 1(d) and Paragraph 2 of this Article, the Contract Delivery Date shall,
at the SELLER's option, be postponed for the period of continuance of such
default by the BUYER.



(b)
If any such default as defined in Paragraph 1 (a) or 1 (b) or 1(c) or 1(d)  and
Paragraph 2 of this Article committed by the BUYER continues for a period of
thirty (30) days, then, the SELLER shall have all following rights and remedies:




 
(i)
The SELLER may, at its option, cancel or rescind this Contract, always provided
the SELLER has notified the BUYER of such default pursuant to Paragraph 2 of
this Article, by giving notice of such effect to the BUYER by registered
airmail. Upon receipt by the BUYER of such notice of cancellation or rescission,
unless there is not instituted the procedure in accordance with ARTICLE XIII of
the Contract all of the BUYER's Supplies shall forthwith become the sole
property of the SELLER, and the VESSEL and all its equipment and machinery shall
be at the sole disposal of the SELLER for sale or otherwise; and




 
(ii)
In the event of such cancellation or rescission of this Contract unless there is
not instituted the procedure in accordance with ARTICLE XIII of the Contract the
SELLER shall be entitled to retain any instalment or instalments of the Original
Contract Price paid by the BUYER to the SELLER on account of this Contract.



5. SALE OF THE VESSEL


(a)
In the event of cancellation or rescission of this Contract as above provided,
the SELLER shall have full right and power either to complete or not to complete
the VESSEL as it deems fit, and to sell the VESSEL at a public or private sale
on such reasonable terms and conditions as the SELLER can achieve without being
answerable for any loss or damage occasioned to the BUYER thereby.



Before tendering the Vessel for sale, the SELLER shall give respective notice by
registered airmail to the BUYER.


(b)
In the event of the sale of the VESSEL in its completed state, the proceeds of
sale received by the SELLER shall be applied firstly to payment of all
documented expenses attending such sale and otherwise properly incurred by the
SELLER as a direct result of the BUYER's default, and then to payment of all
unpaid instalments and/or unpaid balance of the Original Contract Price and
interest on such instalment at the interest rate as specified in the relevant
provisions set out above from the respective due dates thereof to the date of
application.

 
Date: 13th November, 2013

37/60

--------------------------------------------------------------------------------

(c)
In the event of the sale of the VESSEL in its incomplete state, the proceeds of
sale received by the SELLER shall be applied firstly to all documented expenses
attending such sale and otherwise properly incurred by the SELLER as a direct
result of the BUYER's default, and then to payment of all costs of construction
of the VESSEL (such costs of construction, as herein mentioned, shall include
but are not limited to all costs of labour and/or prices paid or to be paid by
the SELLER for the equipment and/or technical design and/or materials purchased
or to be purchased, installed and/or to be installed on the VESSEL) under this
Contract and/or any fees, charges, expenses and/or royalties incurred and/or to
be incurred for the VESSEL less any monies paid by the BUYER,.



(d)
In either of the above events of sale, if the proceeds of sale exceeds the total
of the amounts to which such proceeds are to be applied as aforesaid, the SELLER
shall promptly pay the excesses to the BUYER without interest, provided that the
amount of payment to the BUYER shall in no event exceed the total amount of
instalments already paid by the BUYER and the cost of the BUYER’s suppliers, if
any.



(e)
If the proceeds of sale are insufficient to pay such total amounts payable as
aforesaid, the BUYER shall promptly pay the deficiency to the SELLER upon
request.

 
Date: 13th November, 2013


38/60

--------------------------------------------------------------------------------

ARTICLE XII INSURANCE


1. EXTENT OF INSURANCE COVERAGE


From the time of keel‑laying of the first section of the VESSEL until the same
is completed, delivered to and accepted by the BUYER, the SELLER shall, at its
own cost and expense, keep the VESSEL and all machinery, materials, equipment,
appurtenances and outfit, delivered to the SELLER for the VESSEL or built into,
or installed in or upon the VESSEL, including the BUYER's Supplies, fully
insured with first class Chinese insurance companies for SELLER's risk.


The amount of such insurance coverage shall, up to the date of delivery of the
VESSEL, be in an amount at least equal to, but not limited to, the aggregate of
the payments made by the BUYER to the SELLER and the value of the BUYER’S
Supplies that have been delivered to the SELLER. The policy referred to
hereinabove shall be taken out in the name of the SELLER and losses under such
policy shall be payable to the SELLER. Terms and conditions of insurances,
insured amounts and underwriting companies shall be submitted to the BUYER upon
request.


2. APPLICATION OF RECOVERED AMOUNT


(a)
Partial Loss:



In the event the VESSEL shall be damaged by any insured cause whatsoever prior
to acceptance and delivery thereof by the BUYER and in the further event that
such damage shall not constitute an actual or a constructive total loss of the
VESSEL, the SELLER shall apply the amount recovered under the insurance policy
referred to in Paragraph 1 of this Article to the repair of such damage
satisfactory to the Classification Society, and other institutions or
authorities as described in the Specifications, and to the reasonable
satisfaction of the BUYER without additional expenses to the BUYER, and the
BUYER shall accept the VESSEL under this Contract if completed in accordance
with this Contract and Specifications.


(b)
Total Loss:



However, in the event that the VESSEL is determined to be an actual or
constructive total loss, the SELLER shall either:


(i)
By the mutual agreement between the parties hereto, proceed in accordance with
terms of this Contract, in which case the amount recovered under said insurance
policy shall be applied to the reconstruction and/or repair of the VESSEL's
damages and/or replacement and reinstallation of BUYER's supplies without
additional expenses to the BUYER, provided the parties hereto shall have first
agreed in writing as to such reasonable extension of the Contract Delivery Date
and adjustment of other terms of

 
Date: 13th November, 2013

39/60

--------------------------------------------------------------------------------

 
this Contract including the Original Contract Price as may be necessary for the
completion of such reconstruction; or

 
(ii)
refund immediately to the BUYER the amount of all instalments paid to the SELLER
under this Contract without interest together with recovered amount for BUYER's
Supplies onboard, whereupon this Contract shall be deemed to be cancelled and
all rights, duties, liabilities and obligations of each of the parties to the
other shall terminate forthwith.



If the parties hereto fail to reach such agreement within two (2) months after
the VESSEL is determined to be an actual or constructive total loss, the
provisions of sup-paragraph (ii) above shall apply.


(iii)
In case of any damages to the VESSEL which the SELLER shall claim to
underwriter, the SELLER shall notify the BUYER of the extent of damage to the
VESSEL within seven (7) business days.



Within thirty (30) days after receiving telefax notice of any damage to the
VESSEL constituting an actual or a constructive total loss, the BUYER shall
notify the SELLER in writing or by telefax of its agreement or disagreement
under the terms of (i) and (ii) of this subparagraph. BUYERS’s failure to notify
the SELLER shall be construed as a disagreement on the part of the BUYER and
this Contract shall be rescinded and cancelled and the BUYER shall be entitled
to receive the refund in terms of the relevant provisions of this Contract and
provisions hereof shall apply.


3. TERMINATION OF THE SELLER'S OBLIGATION TO INSURE


The SELLER's obligation to insure the VESSEL hereunder shall cease and terminate
forthwith upon delivery thereof to and acceptance by the BUYER.
 
Date: 13th November, 2013
40/60

--------------------------------------------------------------------------------

ARTICLE XIII   DISPUTES AND ARBITRATION


1. PROCEEDINGS


In the event of any dispute between the BUYER and the SELLER as to any matter
arising out of or relating to this Contract or any stipulation herein or with
respect thereto which cannot be settled by the BUYER and the SELLER themselves,
such dispute shall be resolved by arbitration in London, England in accordance
with the Laws of England and the rules current at the time of the London
Maritime Arbitrators’ Association. Either party may demand arbitration of any
such disputes by giving written notice to the other party. Any demand for
arbitration by either party hereto shall state the name of the arbitrator
appointed by such party and shall also state specifically the question or
questions as to which such party is demanding arbitration. Within twenty (20)
business days after receipt of notice of such demand for arbitration, the other
party shall in turn appoint a second arbitrator and notify the other party of
such appointment. The two arbitrators thus appointed shall thereupon select a
third arbitrator, and the three arbitrators so named shall constitute the board
of arbitration (hereinafter called the "Arbitration Board") for the settlement
of such dispute. The three arbitrators shall be members of the London Maritime
Arbitrators’ Association.


In the event however, that said other party should fail to appoint a second
arbitrator as aforesaid within twenty (20) business days following receipt of
notice of demand of arbitration, it is agreed that such party shall thereby be
deemed to have accepted and appointed as its own arbitrator the one already
appointed by the party demanding arbitration, and the arbitration shall proceed
forthwith before this sole arbitrator, who alone, in such event, shall
constitute the Arbitration Board. And in the further event that the two
arbitrators appointed respectively by the parties hereto as aforesaid should be
unable to reach agreement on the appointment of the third arbitrator within
twenty (20) days from the date on which the second arbitrator is appointed,
either party of the said two arbitrators shall apply to the President for the
time being of the London Maritime Arbitrators’ Association to appoint the third
arbitrator. The award of the arbitration, made by the sole arbitrator or by the
majority of the three arbitrators, as the case may be, shall be final,
conclusive and binding upon the parties hereto.


The arbitration will be conducted in London, in accordance with and subject to
the provisions of the English Arbitration Act 1996 or any statutory
modifications or re-enactment thereof for the time being in force and in
accordance with the Rules currently in force of the London Maritime Arbitrators’
Association.


The parties mutually agree to cooperate with each other so as to achieve the
objective that the arbitration award can be rendered as expeditiously as
possible.


2. ALTERNATIVE ARBITRATION BY AGREEMENT
 
Date: 13th November, 2013
41/60

--------------------------------------------------------------------------------

Notwithstanding the preceding provisions of this Article, it is recognized that
in the event of any dispute or difference of opinion arising in regard to the
construction of the VESSEL, her machinery and equipment, or concerning the
quality of materials or workmanship thereof or thereon, such dispute may be
referred to the Classification Society upon mutual agreement of the parties
hereto. In such case, the opinion of the Classification Society shall be final
and binding on the parties hereto.


3. NOTICE OF AWARD


Notice of any award shall immediately be given in writing or by telefax to the
SELLER and the BUYER.


4. EXPENSES


The arbitrator(s) shall determine which party shall bear the expenses of the
arbitration or the proportion of such expenses which each party shall bear.


5. AWARD OF ARBITRATION


Award of arbitration, shall be final and binding upon the parties concerned. The
right for appeal available under English law is hereby expressly excluded by the
parties hereto.


6. ENTRY IN COURT


Judgement on any award may be entered in any court of competent jurisdiction.


7. ALTERATION OF DELIVERY TIME


If the construction of the VESSEL is affected by any arbitration, the SELLER
shall be permitted to extend the Contract Delivery Date in accordance with the
arbitration award if the award includes a finding as to what extent the SELLER
shall be permitted to extend the Contract Delivery Date. To the maximum extent
possible, performance by the parties of their obligations under this Contract
shall continue during the arbitration of any dispute hereunder,
 
Date: 13th November, 2013


42/60

--------------------------------------------------------------------------------

ARTICLE XIV   RIGHT OF ASSIGNMENT


Neither of the parties hereto shall assign this Contract to any other
individual, firm, company or corporation unless prior consent of the other party
is given in writing. Consent is not to be unreasonably withheld or delayed by
the SELLER to the BUYER’s assignment of the Contract to any person provided that
the assignee shall agree to be bound by and perform all of the obligations of
the BUYER pursuant to this Contract and notice of assignment incorporating an
undertaking to that effect by the assignee shall be given to the SELLER. This
Contract shall inure to the benefit of and shall be binding upon the lawful
successors or the legitimate assigns of either of the parties hereto.


The assignment considered therein above shall be extended to any act and/or deed
of novation and/or any other form of replacement and/or substitution any of the
party to this Contract, always subject prior written consent of the other party.
 
Date: 13th November, 2013


43/60

--------------------------------------------------------------------------------

ARTICLE XV   TAXES AND DUTIES


1. TAXES AND DUTIES INCURRED IN CHINA


The SELLER shall bear and pay all taxes, duties, stamps, dues, levies, and fees
of whatsoever nature incurred or imposed in the People’s Republic of China in
connection with the execution and/or performance of this Contract by the SELLER
and its subcontractors and any payments to be made hereunder by the BUYER. The
SELLER shall assist the BUYER to import the BUYER’s Supplies into the People’s
Republic of China without taxes, duties, or restrictions, but in compliance with
the laws of the People’s Republic of China.


2. TAXES AND DUTIES INCURRED OUTSIDE CHINA


The BUYER shall bear and pay all taxes, duties, stamps, and fees outside the
People’s Republic of China in connection with execution and/or performance of
this Contract by the BUYER except for taxes, duties, stamps, dues, and fees
imposed upon the items which are to be procured by the SELLER for the
construction of the VESSEL in accordance with the terms of this Contract and the
Specification.
 
Date: 13th November, 2013
44/60

--------------------------------------------------------------------------------

ARTICLE XVI   PATENTS, TRADEMARKS AND COPYRIGHTS


The machinery and equipment of the VESSEL may bear the patent number, trademarks
or trade names of the manufacturers. The SELLER shall defend, indemnify and hold
harmless the BUYER from patent liability or claims of patent infringement of any
nature or kind, including costs and expenses for, or on account of any patented
or patentable invention made or used in the performance of this Contract and
also including cost and expense of litigation, if any.


Nothing contained herein shall be construed as transferring any patent or
trademark rights or copyright in equipment covered by this Contract, and all
such rights are hereby expressly reserved to the true and lawful owners thereof.
Notwithstanding any provisions contained herein to the contrary, the SELLER's
obligation under this Article will not be terminated by the passage of any
specified period of time.


The SELLER's indemnity hereunder does not extend to equipment or parts supplied
by the BUYER to the SELLER if any.
 
Date: 13th November, 2013


45/60

--------------------------------------------------------------------------------

ARTICLE XVII   NOTICE


Any and all notices and communications in connection with this Contract shall be
addressed as follows:
 

 
To the BUYER:     
Baltic Trading Limited

 
Address      :  
299 Park Avenue 12th floor New York, NY USA 10171

 
Tel             :   
1 646 443 8550

 
Telefax No:
1 646 443 8551

 
Email: 
Finance@gencoshipping.com


 
To the SELLER :    
Yangfan Group Co., Ltd.

 
Address      :  
169 Lujiazhi Road, Shenjiamen, Putuo, Zhoushan City,

 
Zhejiang province, 316100, People’s Republic of China

 
Tel             :   
0086-580-3016586

 
Telefax No:
0086-580-3012979

 
Email: 
xmbusiness@vip.sina.com

 
Any change of address shall be communicated in writing by registered mail by the
party making such change to the other party and in the event of failure to give
such notice of change, communications addressed to the party at their last known
address shall be deemed sufficient.


Notices, requests, demands, instructions, advice and communications in
connection with this Contract shall be sent by email and/or telefax and shall be
deemed to be delivered in case of email when moved to the sent box and in case
of telefax by the answerbacks, except notices, requests, demands, instructions,
advice and communications stated below in this Article.


Notwithstanding any other provision in this contract, in the event of notices of
default, notices of rescission and cancelation, notices of arbitration, notices
of award, notices of refund(s) under the refund guarantee, notices of payment(s)
under the payment guarantee, notices of delivery and acceptance or rejection of
the VESSEL, and notices of consent to the assignment of this Contract shall be
followed by originals in writing sent by express courier with proof of dispatch
and shall be deemed delivered five (5) days after the date of dispatch or by
registered airmail with proof of dispatch and shall be deemed delivered ten (10)
days after the date of dispatch.


Any and all notices, communications, Specifications and drawings in connection
with this Contract shall be written in the English language and each party
hereto shall have no obligation to translate them into any other language.
 
Date: 13th November, 2013
46/60

--------------------------------------------------------------------------------

ARTICLE XVIII EFFECTIVE DATE OF CONTRACT


This Contract shall become effective upon fulfilment of all the following
conditions:



1) Due execution of this Contract and the Specifications before 14th November,
2013; and




2) Receipt by the Buyer of the Corporate Guarantee issued in accordance with
ARTICLE II 3 of this Contract.




3) Receipt by the SELLER of the Deposit from the BUYER in accordance with
ARTICLE II 3 of this Contract.




4) Receipt by the Buyer of the Refund Guarantee issued in accordance with
ARTICLE II 7 of this Contract.



In the event that any of the above conditions/requirements have not been
fulfilled on or before January 3rd, 2014 due to any reason whatsoever, then,
this Contract other than the agreement to refund the deposit pursuant to Article
II.3 and the agreement under Article XIX in relation to any dispute in respect
thereof shall automatically become null and void, unless otherwise mutually
agreed in writing between the Parties, and the Parties hereto shall be
immediately and completely discharged from all of their obligations to each
other under this Contract as though this Contract had never been entered into.
No party shall be liable to the other for any loss or damage, if any.


The date when all the foregoing conditions have been fulfilled and satisfied is
called the Effective Date of the Contract.
 
Date: 13th November, 2013
47/60

--------------------------------------------------------------------------------

ARTICLE XIX   INTERPRETATION AND MISCELLANEOUS PROVISIONS


1. LAW APPLICABLE


The parties hereto agree that the validity and interpretation of this Contract
and of each Article and part hereof and any non-contractual obligations arising
out of or in connection with it shall be governed by and interpreted in
accordance with the Laws of   England.


2. DISCREPANCIES


All general language or requirements embodied in the Specifications are intended
to amplify, explain and implement the requirements of this Contract. However, in
the event that any language or requirements so embodied in the Specifications
permit an interpretation inconsistent with any provision of this Contract, then
in each and every such event the applicable provisions of this Contract shall
govern. The Specifications and plans are also intended to explain each other,
and anything shown on the plans and not stipulated in the Specifications or
stipulated in the Specifications and not shown on the plans, shall be deemed and
considered as if embodied in both. In the event of conflict between the
Specifications and plans, the Specifications shall govern.


However, with regard to such inconsistency or contradiction between this
Contract and the Specifications as may later occur by any change or changes in
the Specifications agreed upon by and among the parties hereto after execution
of this Contract, then such change or changes shall govern.


3. ENTIRE AGREEMENT


This Contract contains the entire agreement and understanding between the
parties and supersedes and extinguishes all prior negotiations, representations,
undertakings and agreements between them, whether written or oral, relating to
its subject matter.


Each party acknowledges and confirms that it has not entered into this Contract
on the basis of, does not rely on and shall have no remedies in respect of, any
representation or statement (whether made innocently or negligently) that is not
set out in this Contract.


No party shall have any claim for innocent or negligent misrepresentation based
upon any statement in this Contract, and a party’s only remedy (if any) is for
breach of contract.


4. AMENDMENT


No provision of this Contract may be amended, modified, waived or terminated
except by an instrument in writing executed by each of the parties.
 
Date: 13th November, 2013


48/60

--------------------------------------------------------------------------------

In WITNESS WHEREOF, the parties hereto have caused this Contract to be duly
executed on the day and year first above written.
 
THE BUYER: Baltic Trading Limited
 
By: 
/s/ Robert G. Buchanan
 
 
 
 
Name: 
Robert G. Buchanan
 
Title: 
Attorney in fact
 

 
THE SELLER: Yangfan Group Co., Ltd.


By: 
/s/ Li Mingdong
 
 
 
 
Name: 
Li Mingdong
 
Title: 
Chairman   
13.11.2013

 
Date: 13th November, 2013
49/60

--------------------------------------------------------------------------------

EXHIBIT  “A”



To: Baltic Trading Limited

299 Park Avenue 12th floor New York, NY USA 10171
 
Dear Sirs,
                 13th November 2013



1. In consideration of your entering into a Shipbuilding Contract dated 13th
November, 2013 (the “Contract”) made between yourselves as the buyer (the
“Buyer”) and Yangfan Group Co., Ltd as seller (the “SELLER”) for the sale and
purchase of of one Bulk Carrier having Hull No. BC64K-BT02 (the “Vessel”), we,
YANGFAN GROUP CO., LTD, hereby IRREVOCABLY, ABSOLUTELY and UNCONDITIONALLY
guarantee, as the primary obligor and not merely as the surety, the due and
punctual payment of the deposit of US$500,000 (five hundred thousand United
States Dollars) (the “Deposit”) to be paid by the Buyer under the Contract (the
“Guaranteed Amount”), if and when the same or any part thereof becomes repayable
to you from us in accordance with the terms of the Contract or following
termination of the Contract for our breach, together with an interest at the
rate of six percent (6%) per annum for the period commencing with the date of
receipt by us of the Deposit to the date of repayment.




2. We hereby agree that, at your option, this Letter of Guarantee and
undertaking hereunder shall be assignable to any financier of yours, provided
that such written notice or any assignment of the benefit hereunder shall be
given to us before such assignment takes effect.




3. Any payment by us under this Letter of Guarantee shall be made in United
States Dollars by telegraphic transfer to XXXX, SWIFT: XXXX, as receiving bank
nominated by you for credit to Baltic Trading Limited. Account No. XXXX or
through any other receiving bank nominated by you. Any payment made by ourselves
under reference to this Letter of Guarantee shall reduces the Guaranteed Amount
accordingly.




4. Our obligations under this guarantee shall not be affected or prejudiced by
any dispute between you as the Buyer and us under the Contract or by any
variation or extension of the terms thereof or by any security or other
indemnity now or hereafter held by you in respect thereof, or any time or
indulgence granted by you or any other person in connection therewith, or by any
invalidity or unenforceability of the terms thereof, or by any act, omission,
fact or circumstances whatsoever, which could or might, but for the foregoing,
diminish in any way our obligations under this Letter of Guarantee.

 

5. However, in the event of our receipt within that period of thirty (30) days
of a written notice from you, that there is a dispute in relation to:



i) whether the SELLER shall be liable to repay or refund the Deposit paid by you
and


ii) consequently whether you shall have the right to demand payment from us,
 
and that such dispute has been submitted either by us or by you for arbitration
in accordance with ARTICAL XIII of the Contract, we shall be entitled to
withhold and
 
Date: 13th November, 2013
50/60

--------------------------------------------------------------------------------

defer payment until either (i) the arbitration award is published or (ii) a
written settlement agreement between us in relation to the dispute. We shall not
be obliged to make any payment to you unless the arbitration award or judgment
or settlement agreement orders or requires that us make repayment to you partly
or in full.


We shall, in accordance with the arbitration award or judgment or settlement
agreement, pay to you to the extent the arbitration award or judgment or
settlement agreement orders or requires but not exceeding the aggregate amount
of this Guarantee plus interest, if any.  We will make payment to you within
thirty (30) days of our receipt of a further written demand accompanied by a
copy of the final arbitration award or judgment or settlement agreement.



6. Any claim or demand shall be in writing signed by one of your authorized
representative(s) and may be served on us either by hand at or by post to:



Yangfan Group Co., Ltd.
Lujiazhi Shenjiamen Putuo, Zhoushan, Zhejiang, 316100, P.R. China
Tel: 0086-580-3016586         Fax: 0086-580-3012979
Email: xmbusiness@vip.sina.com



7. This Letter of Guarantee shall come into full force and effect upon delivery
to you of this Letter of Guarantee and receipt by us of the Deposit and shall
continue in force and effect until i) the receipt of Refund Guarantee issued by
the SELLER’s bank; ii) the guarantee amount has been refunded by us.




8. All payments by us under this Letter of Guarantee shall be made without any
set-off or counterclaim and without deduction or withholding for or on account
of any taxes, duties, or charges whatsoever unless we are compelled by law to
deduct or withhold the same. In the latter event we shall make the minimum
deduction or withholding permitted and will pay such additional amounts as may
be necessary in order that the net amount received by you after such deductions
or withholding shall equal the amount which would have been received had no such
deduction or withholding been required to be made.




9. This Letter of Guarantee and any non-contractual obligations arising
hereunder shall be construed in accordance with and governed by the Laws of
England.




10. In the event of any dispute between the parties hereto as to any matter
arising out of or relating to this Letter of Guarantee or any stipulation herein
or with respect thereto which cannot be settled by the parties themselves, such
dispute shall be resolved by arbitration in London according to the rules of the
London Maritime Arbitration Association (the “LMAA”). Either party may demand
arbitration of any such disputes by giving written notice to the other party.
Any demand for arbitration by either party hereto shall state the name of the
arbitrator appointed by such party and shall also state specifically the
question or questions as to which such party is demanding arbitration. Within
twenty (20) days after receipt of notice of such demand for arbitration, the
other party shall in turn appoint a second arbitrator. The two arbitrators thus
appointed shall thereupon select a third arbitrator, and the three arbitrators
so named shall constitute the board of arbitration (hereinafter called the
"Arbitration Board") for the settlement of such dispute.



In the event however, that said other party should fail to appoint a second
arbitrator as aforesaid within twenty (20) days following receipt of notice of
demand of arbitration,
 
Date: 13th November, 2013
51/60

--------------------------------------------------------------------------------

it is agreed that such party shall thereby be deemed to have accepted and
appointed as its own arbitrator the one already appointed by the party demanding
arbitration, and the arbitration shall proceed forthwith before this sole
arbitrator, who alone, in such event, shall constitute the Arbitration Board;
and in the further event that the two arbitrators appointed respectively by the
parties hereto as aforesaid should be unable to reach agreement on the
appointment of the third arbitrator within twenty (20) days from the date on
which the second arbitrator is appointed, either party of the said two
arbitrators may apply to the chairman of LMAA to appoint the third arbitrator.
The award of the arbitration, made by the sole arbitrator or by the majority of
the three arbitrators as the case may be, shall be final, conclusive and binding
upon the parties hereto.



11. This Letter of Guarantee shall have expired as aforesaid, and you will
return the same to us without any request or demand from us.

 
Very Truly Yours


SIGNED, for and on behalf of
YANGFAN GROUP CO., LTD


By: 
/s/ Li Mingdong
 
Name:
Li Mingdong
 
Title:
Chairman 
13.11.2013

 
Date: 13th November, 2013
52/60

--------------------------------------------------------------------------------

EXHIBIT  “B”


(SUBJECT TO SELLER’S BANK AND BUYER’S BANK APPROVAL)
 
Irrevocable Letter of Guarantee (Refund Guarantee)


To: _______________________________


Date:
Dear Sirs,
Irrevocable Letter of Guarantee No.


1.            This guarantee is entered into at the request of ________ Shipyard
(hereinafter called "the SELLER") and for good and valuable consideration
(receipt and sufficiency acknowledged).  We refer to the Contract concluded by
and amongst you, and the SELLER dated ___________, 20__ for the construction of
one (1) ________________ to be designated as Hull No. _______ (hereinafter
called "the Contract" which expression includes without limitation, the same as
amended as supplemented or as novated from time to time). We, the xxxx  of
China, xx Branch with its registered address at xxxx, People’s Republic of
China, do hereby irrevocably and unconditionally guarantee repayment to you by
the SELLER of an amount up to but not exceeding a total amount of United States
Dollars ___________________ Only (US$_________) representing the first
instalment of the Contract Price of the Vessel, United States Dollars
______________ Only (US$ ______________), [and the second instalment of the
Contract Price of the Vessel, United States Dollars ______________ Only (US$
______________) ], [and the third instalment of the Contract Price of the
Vessel, United States Dollars ______________ Only (US$ ______________), as you
may have paid to the SELLER under the Contract prior to the delivery of the
Vessel, if and when the same or any part thereof becomes repayable to you from
the SELLER in accordance with the terms (ARTICLE X or ARTICLE XII 2(b)) of the
Contract or following termination of the Contract for SELLER's breach, together
with an interest at the rate of six percent (6%) per annum for the period
commencing with the date of receipt by the SELLER of the respective
instalment(s) to the date of repayment.


2.            We shall pay to you such amount as demanded by you together with
interest if any as specified above within thirty (30) days after our receipt of
your first written demand for repayment stating that the SELLER has wholly or
partly failed to repay or refund one or more installments in accordance with the
terms and conditions of the Contract and indicating the amounts to be paid, and
the basis, if any on which interest must be paid.


3.            However, in the event of our receipt within that period of thirty
(30) days of a written notice from you or the SELLER, that there is a dispute
between you and the SELLER in relation to:
 
Date: 13th November, 2013


53/60

--------------------------------------------------------------------------------

(1) whether the SELLER shall be liable to repay or refund the installment or
installments paid by you and


(2) consequently whether you shall have the right to demand payment from us,


and that such dispute has been submitted either by the SELLER or by you for
arbitration in accordance with ARTICLE XIII of the Contract, we shall be
entitled to withhold and defer payment until either (i) the arbitration award is
published or (ii) you and the SELLER enter into a written settlement agreement
in relation to the dispute. We shall not be obliged to make any payment to you
unless the arbitration award or judgment or settlement agreement orders or
requires that the SELLER make repayment to you partly or in full.


If the SELLER fails to make the repayment to you, partly or in full, in
accordance with the arbitration award or judgment or settlement agreement then
we shall pay to you to the extent the arbitration award or judgment or
settlement agreement orders or requires but not exceeding the aggregate amount
of this Guarantee plus interest, if any.  We will make payment to you within
thirty (30) days of our receipt of a further written demand accompanied by a
copy of the final arbitration award or judgment or settlement agreement.


4.            The said repayment shall be made by us by telegraphic transfer in
freely transferable United States Dollars.


5.            This Letter of Guarantee shall become effective from the time of
the actual receipt of all the amount of the first installment by the SELLER from
you at its account no. xxxx with us quoting our reference No. xxxx of this
Letter of Guarantee, and the amounts effective under this Letter of Guarantee
shall correspond to the total payment(s) actually made by you from time to time
under the Contract prior to the delivery of the Vessel. However, the available
amount under this Letter of Guarantee shall in no event exceed the aggregate of
the instalment(s) actually paid to the SELLER, together with interest, in
accordance with Clause 1 of this Guarantee, if any.


6.            This Letter of Guarantee shall remain in force until the Vessel
has been delivered to and accepted by you or refund has been made by the SELLER
or ourselves in full of the sums guaranteed by this guarantee, or [Delivery Date
+ 210 days] ("Expiry Date") whichever occurs earliest, after which this Letter
of Guarantee shall automatically become null and void whether or not it is
returned to us for cancellation. Consequently any demand for payment under this
guarantee must be received by us on or before  the Expiry Date at our address
stated above, and (for the avoidance of doubt) if a valid demand is received on
or before the Expiry Date at our address stated above, we shall remain obliged
to pay it even after the Expiry Date.


However, in the event that there exists arbitration between you and the SELLER
for any such matter as described above, then the validity of this guarantee
shall be automatically extended and shall expire sixty (60) days after (i) the
said arbitration award is published or if such award is appealed, final judgment
is given in the English court is given on appeal of the arbitration award or
(ii) settlement has been signed, whichever of (i) or (ii) is the
 
Date: 13th November, 2013
54/60

--------------------------------------------------------------------------------

earliest.


7 For the avoidance of doubt, our obligations under this guarantee shall not be
affected or prejudiced by any dispute between you and the SELLER or by any
variation or extension of the terms of the Contract, or by any security or other
indemnity now or hereafter held by you in respect thereof, or by any waiver,
time or indulgence granted by you or any other person in connection therewith,
or by any illegality, invalidity or unenforceability in whole or in part of the
terms thereof or any other guarantee, any insolvency, bankruptcy, liquidation or
re-organisation of the SELLER, the dissolution of the SELLER (or its otherwise
ceasing to exist) or by any act, omission, fact or circumstances whatsoever,
which could or might, but for the foregoing, extinguish or diminish in any way
our obligations under this Guarantee.


8.            We hereby represent and warrant that we:



(a) have the corporate power and authority to enter into, execute and deliver
this Guarantee and perform our obligations under it and that we will take all
steps necessary to maintain the validity and enforceability of this Guarantee;




(b) are permitted by the laws of the People's Republic of China to issue this
foreign currency (USD) guarantee in this wording and, in particular, to
designate English law as the applicable law and to submit to arbitration in
London for the resolution of any dispute arising under or in connection with
this Guarantee; and




(c) have the necessary authorisation and approval from the state administration
for foreign exchange (SAFE) and all other relevant government agencies of the
People's Republic of China to guarantee the amounts provided for in this
Guarantee in USD currency.



We undertake duly to register or as the case may be procure the registration of
this Guarantee with, and keep this Guarantee duly registered at all relevant
times, with the relevant SAFE authority.  In case the rights, title and interest
in and to this Letter of Guarantee have been assigned to your financing bank(s)
and we have been notified accordingly we hereby undertake to register such
assignment with the relevant SAFE authority.


9.         All payments by us under this Guarantee shall be made without any set
off or counterclaim and without deduction or withholding for or on account of
any taxes, duties, or charges whatsoever unless we are compelled by law to
deduct or withhold the same. In the latter event we shall make the minimum
deduction or withholding permitted and will pay such additional amounts as may
be necessary in order that the net amount received by you after such deductions
or withholdings shall equal the amount which would have been received had no
such deduction or withholding been required to be made.


10.            This Letter of Guarantee and any non-contractual obligations
arising hereunder is
 
Date: 13th November, 2013
55/60

--------------------------------------------------------------------------------

governed by the Laws of England.


11.            In the event of any dispute between the parties hereto as to any
matter arising out of or relating to this Letter of Guarantee or any stipulation
herein or with respect thereto which cannot be settled by the parties
themselves, such dispute shall be resolved by arbitration in London according to
the rules of the London Maritime Arbitration Association (the “LMAA”). Either
party may demand arbitration of any such disputes by giving written notice to
the other party. Any demand for arbitration by either party hereto shall state
the name of the arbitrator appointed by such party and shall also state
specifically the question or questions as to which such party is demanding
arbitration. Within twenty (20) days after receipt of notice of such demand for
arbitration, the other party shall in turn appoint a second arbitrator. The two
arbitrators thus appointed shall thereupon select a third arbitrator, and the
three arbitrators so named shall constitute the board of arbitration
(hereinafter called the "Arbitration Board") for the settlement of such dispute.


In the event however, that said other party should fail to appoint a second
arbitrator as aforesaid within twenty (20) days following receipt of notice of
demand of arbitration, it is agreed that such party shall thereby be deemed to
have accepted and appointed as its own arbitrator the one already appointed by
the party demanding arbitration, and the arbitration shall proceed forthwith
before this sole arbitrator, who alone, in such event, shall constitute the
Arbitration Board; and in the further event that the two arbitrators appointed
respectively by the parties hereto as aforesaid should be unable to reach
agreement on the appointment of the third arbitrator within twenty (20) days
from the date on which the second arbitrator is appointed, either party of the
said two arbitrators may apply to the chairman of LMAA to appoint the third
arbitrator. The award of the arbitration, made by the sole arbitrator or by the
majority of the three arbitrators as the case may be, shall be final, conclusive
and binding upon the parties hereto.
 
12.            Our liabilities under this guarantee shall be reduced
automatically in accordance with any repayment(s) of the guaranteed instalment
made by the SELLER or by ourselves to you and received by you in your designated
account.
 
13.            This Letter of Guarantee may be assigned to buyer’s financing
bank for the purpose of security for the financing by them of your obligation
under the Contract. In case of assignment, the right of making demand for
payment shall remain with yourselves, notice of assignment shall be sent to us
by authenticated swift message through your bank and we shall acknowledge such
assignment in the form reasonably requested by your financier.
 
For
 
 
Full name of the Bank
 

 
Date: 13th November, 2013
56/60

--------------------------------------------------------------------------------

EXHIBIT  “C”
(TO BE ISSUED BY THE BUYER AND SUBJECT TO SELLER,SELLER’S BANK APPROVAL)


Irrevocable Letter of Guarantee (Payment Guarantee)


To: YANGFAN GROUP CO., LTD


Dear Sirs,


(1)
In consideration of your entering into a Shipbuilding Contract dated 13th
November, 2013(hereinafter called the “Shipbuilding Contract”) with _________as
the buyer (the “BUYER”) for the construction of one (1) 64,000 metric ton
deadweight Bulk Carrier ________________________known as __________Hull No.
BC64K-BT02 (The VESSEL”), We, __________(buyer’s bank details to be
inserted)__________, at the request of the BUYER, hereby IRREVOCABLY, ABSOLUTELY
and UNCONDITIONALLY guarantee, as the primary obligor and not merely as the
surety, the due and punctual payment by the BUYER of all of the 2nd and 3rd
Installment of the Contract Price amounting to a total sum of United States
Dollars   Five Million and Six Hundred Thousand only (USD5,600,000) as specified
in (2) below.



(2)
The installment guaranteed hereunder, pursuant to the terms of Shipbuilding
Contract, comprise the _____Installment in the amount of United States
Dollars___________________ only (USD______) payable by the BUYER within five (5)
New York banking days after ______________of the VESSEL and fulfillment of
conditions set out in ARTICLE II of the Shipbuilding Contract.



(3)
We also IRREVOCABLY, ABSOLUTELY and UNCONDITIONALLY guarantee, as primary
obligor and not merely as surety, the due and punctual payment by the BUYER of
interest on the second and third Installments guaranteed hereunder at the rate
of six percent (6%) per annum from and including the first day after the date of
installment being in default until the date of full payment by us of such amount
guaranteed hereunder or the date falling sixty (60) days after the first day
after the date of the installment being in default, whatever occurs earlier.



(4)
In the event that the BUYER fails to punctually pay the second and third
installments  after the fulfillment of the conditions set out in ARTICLE II of
the Shipbuilding Contract guaranteed hereunder or the BUYER fails to pay any
interest thereon, and any such default continues for a period of 15 Banking
days, then, upon receipt by us of your first written demand but subject a stated
in this Letter of Guarantee, we shall pay to you or your assignee the second or
the third Installments (as the case may be), together with the interest as
specified in Paragraph (3) hereof.



However, in the event of our receipt within that period of thirty (30) Banking
Days of a written notice from you or the Buyer, that there is a dispute between
you and the Buyer in relation to:
 
Date: 13th November, 2013

57/60

--------------------------------------------------------------------------------

(1)
whether the Buyer shall be liable to pay any Instalment of the Contract; and



(2)
consequently whether you shall have the right to demand payment from us,



and that such dispute has been submitted either by the Buyer or by you for
arbitration in accordance with ARTICLE XIII of the Contract, we shall be
entitled to withhold and defer payment until either (i) the arbitration award is
published or (ii) you and the Buyer enter into a written settlement agreement in
relation to the dispute. We shall not be obliged to make any payment to you
unless the arbitration award or judgment or settlement agreement orders or
requires that the Buyer make payment to you partly or in full.


If the Buyer fails to make the payment to you, partly or in full, in accordance
with the arbitration award or judgment or settlement agreement then we shall pay
to you to the extent the arbitration award or judgment or settlement agreement
orders or requires but not exceeding the aggregate amount of this Guarantee plus
interest, if any.  We will make payment to you within thirty (30) Banking Days
of our receipt of a further written demand accompanied by a copy of the final
arbitration award or judgment or settlement agreement.


(5)
We hereby agree that at your option this Letter of Guarantee and undertaking
hereunder shall be assignable to any financier and if so assigned shall inure to
the benefit of ________________, the People’s Republic of China (the SELLER’s
bank) as your assignee as if any such third party or _____________________, the
People’s Republic of China were originally named herein, provided that such
written notice or any assignment of the benefit hereunder shall be given to us
before such assignment takes effect.



(6)
Any payment by us under this Letter of Guarantee shall be made in United States
Dollars by telegraphic transfer to (___ seller’s bank details with full address
to be inserted here__), People’s Republic of China SWIFT:_________, as receiving
bank nominated by you for credit to SELLER’s Account No.__________________ or
through other receiving bank nominated by you for credit to SELLER’s Account
No.               .  Any payment made be ourselves or by the Buyer through
ourselves under reference to this guarantee reduces the guarantee accordingly.



(7)
Our obligations under this guarantee shall not be affected or prejudiced by any
dispute between you as the SELLER and the BUYER under the Shipbuilding Contract
or by the SELLER’s delay in the construction and/or delivery of the VESSEL due
to whatever causes or by any variation or extension of their terms thereof or by
any security or other indemnity now or hereafter held by you in respect thereof,
or any time or indulgence granted by you or any other person in connection
therewith, or by any invalidity or unenforceability of the terms thereof, or by
any act, omission, fact or circumstances whatsoever, which could or might, but
for the foregoing, diminish in any way our obligations under this Guarantee.

 
Date: 13th November, 2013

58/60

--------------------------------------------------------------------------------

(8)
Any claim or demand shall be in writing signed by one of your authorized
representative(s) (the correctness of your signatures on any demand has to be
confirmed by a bank to our nominated bank via authenticated SWIFT message) and
may be served on us either by hand at or by post to_____ ( buyer’s bank details
with full address and telephone number inserted here _______), Attention:
(contact name to be inserted)________(or such other address as we may notify to
you in writing), or by authenticated SWIFT (SWIFT Code:______) via _________(
SELLER’s bank to be inserted)____, with confirmation in writing and such demand
shall contain SELLER’s declaration that



the SELLER has given fax notice that [           ] of the VESSEL (certified by a
written confirmation of the Classification Society) has taken place, and


the BUYER failed to punctually pay the [   ] installment guaranteed hereunder or
the BUYER failed to pay any interest thereon, and any such default has continued
for a period of fifteen (15) days.


and further provided that we have received a copy of the Refundment Guarantee
for the 1st to 3rd Installments issued by the SELLER’s Bank, in favour of the
Buyer in a form agreed between the Buyer and the SELLER.


(9)
This Letter of Guarantee shall come into full force and effect upon delivery to
you of this Letter of Guarantee and shall continue in force and effect until the
date when we receive an authenticated SWIFT from_________ (seller’s bank to be
inserted)____, stating that they have received from SELLER a duly signed letter
confirming that (i) the _____ installment together with aforesaid interest have
been paid by the BUYER or us or (ii) VESSEL is delivered to and accepted by the
BUYER  or       (insert contract delivery dated)   whatever occurs first.



(10)
The maximum amount, however, that we are obliged to pay to you under this
Guarantee shall not exceed the aggregate amount of United States
Dollars_________________________ only (USD______________) being an amount equal
to the sum of :




 
(a)
All the ________ Installment guaranteed hereunder in the total amount of United
States Dollars____________ only (USD_______); and

 
(b)
Interest at the rate of six percent (6%) per annum on the installment for a
period of Sixty (60) days in the amount of United States Dollars
__________________ only (USD________).



(11)
All payments by us under this Letter of Guarantee shall be made without any
set-off or counterclaim and without deduction or withholding for or on account
of any taxes, duties, or charges whatsoever unless we are compelled by law to
deduct or withhold the same. In the latter event we shall make the minimum
deduction or withholding permitted and will pay such additional amounts as may
be necessary in order that the net amount received by you after such deductions
or withholding shall equal the

 
Date: 13th November, 2013
59/60

--------------------------------------------------------------------------------

amount which would have been received had no such deduction or withholding been
required to be made. 
 
(12)
This Letter of Guarantee shall be construed in accordance with and governed by
the Laws of England.



(13)
In the event of any dispute between the parties hereto as to any matter arising
out of or relating to this Letter of Guarantee or any stipulation herein or with
respect thereto which cannot be settled by the parties themselves, such dispute
shall be resolved by arbitration in London according to the rules of the London
Maritime Arbitration Association (the “LMAA”). Either party may demand
arbitration of any such disputes by giving written notice to the other party.
Any demand for arbitration by either party hereto shall state the name of the
arbitrator appointed by such party and shall also state specifically the
question or questions as to which such party is demanding arbitration. Within
twenty (20) days after receipt of notice of such demand for arbitration, the
other party shall in turn appoint a second arbitrator. The two arbitrators thus
appointed shall thereupon select a third arbitrator, and the three arbitrators
so named shall constitute the board of arbitration (hereinafter called the
"Arbitration Board") for the settlement of such dispute.



In the event however, that said other party should fail to appoint a second
arbitrator as aforesaid within twenty (20) days following receipt of notice of
demand of arbitration, it is agreed that such party shall thereby be deemed to
have accepted and appointed as its own arbitrator the one already appointed by
the party demanding arbitration, and the arbitration shall proceed forthwith
before this sole arbitrator, who alone, in such event, shall constitute the
Arbitration Board; and in the further event that the two arbitrators appointed
respectively by the parties hereto as aforesaid should be unable to reach
agreement on the appointment of the third arbitrator within twenty (20) days
from the date on which the second arbitrator is appointed, either party of the
said two arbitrators may apply to the chairman of LMAA to appoint the third
arbitrator. The award of the arbitration, made by the sole arbitrator or by the
majority of the three arbitrators as the case may be, shall be final, conclusive
and binding upon the parties hereto.



(14) This Letter of Guarantee shall have expired as aforesaid, and you will
return the same to us without any request or demand from us.

 


Dated: 
2013.
 
 
 
 
Very Truly Yours
 
SIGNED, for and on behalf of
 
Baltic Trading Limited
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 


Date: 13th November, 2013                                  
 
 
60/60

--------------------------------------------------------------------------------